Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 1 of 75 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION

WESLEY IRA PURKEY,                           )
                                             )
Petitioner,                                  )
                                             )
               v.                             )               Case No.
                                             )
WARDEN OF USP TERRE HAUTE,                   )
MICHAEL CARVAJAL, WILLIAM                    )
BARR                                         )                SCHEDULED FOR EXECUTION
                                             )                July 15, 2020
                                             )
Respondents.                                 )

                      ___________________________________________

                       PETITION FOR WRIT OF HABEAS CORPUS
                      ____________________________________________


                                    I.      INTRODUCTION

       Wesley Purkey is a 68-year-old man with Alzheimer’s disease, a progressive form of

dementia, and schizophrenia, who has suffered multiple, extensive traumatic brain injuries over

several decades. These assaults on his brain are layered on top of his life history of atrocious

trauma, including the repeated sexual abuse and molestation by those charged with caring for

him as a child. As a result of his brain injuries, severe mental illness, and advancing disease, Mr.

Purkey has significant memory impairments, grossly deteriorated cognitive function, paranoia,

and delusions that render him unable to rationally understand the reason the United States seeks

to execute him. As such, his execution would violate the Eighth Amendment prohibition against

cruel and unusual punishment. See Madison v. Alabama, 139 S.Ct. 718 (2019); Panetti v.

Quarterman, 551 U.S. 930 (2007); Ford v. Wainwright, 477 U.S. 399 (1985).



                                                  1
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 2 of 75 PageID #: 2




        Based on the evidence presented in this Petition, 1 Mr. Purkey has met his evidentiary

burden to make a “substantial threshold showing” of his incompetency to be executed. Ford v.

Wainwright, 477 U.S. 399, 426 (1986). He is therefore entitled to procedural due process

protections to adjudicate his competency, which “include a ‘fair hearing’ in accord with

fundamental fairness.” Panetti v. Quarterman, 551 U.S. 930, 949 (2007) (quoting Ford, 447 U.S.

at 426). Given these facts, executing Mr. Purkey today, on July 15, 2020, would also violate the

dictates of fundamental fairness under the Fifth Amendment. U.S. Const. amend. V.

        Mr. Purkey is not currently competent to be executed under Eighth Amendment

constitutional standards articulated by the Supreme Court in a host of cases dating as far back to

Ford, 477 U.S. 399, and as recently as Madison, 139 S. Ct. 718. Since August 2019, the

government has repeatedly obstructed Mr. Purkey’s efforts to acquire critical evidence relevant

to his constitutional claims. This course of conduct has been consistent both prior to and during

the COVID-19 pandemic. See, e.g., Plaintiff’s Renewed Motion for a Preliminary Injunction,

Purkey v. Barr, No. 1:19-cv-03570-TSC (D.D.C. June 22, 2020) (“Purkey DC Ford Matter”),

ECF Nos. 23 to 23-6, attached hereto as Ex. C at 24–32 (Memorandum in Support of Motion for



1
  All pagination pincites to Exhibits A–H refer to PDF page numbers. Exhibits A–H are attached to this petition. See
Complaint, Purkey v. Barr, No. 1:19-cv-03570-TSC (D.D.C. Nov. 26, 2019) (“Purkey DC Ford Matter”), ECF No.
1, attached hereto as Ex. A; November 19, 2019 Report of Bhushan S. Agharkar, M.D., Purkey DC Ford Matter
(D.D.C. Nov. 26, 2019), ECF No. 1-1, attached hereto as Ex. B; Plaintiff’s Renewed Motion for a Preliminary
Injunction, Purkey DC Ford Matter (D.D.C. June 22, 2020), ECF Nos. 23 to 23-6, attached hereto as Ex. C;
Defendants’ Opposition to Plaintiff’s Motion for Renewed Preliminary Injunction, Purkey DC Ford Matter (D.D.C.
June 26, 2020), ECF No. 26, attached hereto as Ex. D; Plaintiff’s Reply in Support of Plaintiff’s Renewed Motion
for a Preliminary Injunction, Purkey DC Ford Matter (D.D.C. July 2, 2020), ECF No. 29, attached hereto as Ex. E;
Plaintiff’s Motion for Expedited Discovery, Purkey DC Ford Matter (D.D.C. June 23, 2020), ECF No. 24, attached
hereto as Ex. F; Reply in Support of Plaintiff’s Motion for Expedited Discovery & Supporting Documents, Purkey
DC Ford Matter (D.D.C. July 2, 2020), ECF Nos. 30 to 30-2, attached hereto as Ex. H.

All numbered exhibits are references to exhibits in Mr. Purkey’s Purkey DC Ford Matter Complaint (Exhibit A). All
filings, including exhibits, in the Purkey DC Ford Matter are hereby incorporated by reference. All ECF number
references are references to ECF numbers in the Purkey DC Ford Matter unless specifically stated otherwise.



                                                         2
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 3 of 75 PageID #: 3




Renewed Preliminary Injunction), 150–68 (R. Woodman Declaration); Exs. F–H; see generally

R. Woodman Suppl. Decl.

       The government has engaged in this conduct despite Mr. Purkey’s counsel’s warnings

that there would not be sufficient time to review the necessary information and test results if the

government waited to grant access to the evidence until Mr. Purkey was under a time-

compressed warrant of Attorney General Barr’s design. Mr. Purkey is now in exactly such a

situation—Attorney General Barr issued a 30-day execution warrant and yet has still failed to

produce any of Mr. Purkey’s records. Although BOP Legal Counsel finally indicated, eleven

days before Mr. Purkey’s scheduled execution, that Mr. Purkey’s own records were provided to

the Assistant United States Attorneys (“AUSAs”) in the Purkey DC Ford Matter who have

agreed to provide them “under the rules for discovery,” as the day of Mr. Purkey’s execution, the

records remain unproduced. R. Woodman Suppl. Decl. ¶¶ 5, 7. There is now insufficient time

before the scheduled execution to allow Mr. Purkey’s experts to meaningfully review the

documents.

       As detailed below, Mr. Purkey has diligently sought to protect his constitutional rights

pursuant to Ford v. Wainwright since November 2019. Defendants in the Purkey DC Ford

Matter, Attorney General Barr and Bureau of Prisons (“BOP”) Director Carvajal, have

repeatedly disputed the D.C. District Court’s jurisdiction and sought to either dismiss the case or

transfer it to the Southern District of Indiana—although they have made no meaningful,

substantive showing to contest the serious competency issues raised by Mr. Purkey. See, e.g., Ex.

C. Despite the fact that the government set the present execution date while the Purkey DC Ford

Matter was pending and failed to promulgate any protocols guiding the proper processes for




                                                 3
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 4 of 75 PageID #: 4




pursuing a federal Ford claim, the government insist that Mr. Purkey has not availed himself of

his constitutional rights in the proper manner.

       Instead, the government argued that Mr. Purkey’s Ford incompetency claim is a “core

habeas” claim that can only be brought through a 28 U.S.C. § 2241 habeas corpus petition, and,

therefore, jurisdiction exists in the Southern District of Indiana, where Mr. Purkey is

incarcerated. Id. Mr. Purkey maintains that his Ford claim is a proper and cognizable civil rights

claim because he only challenges his current incompetency to be executed—not the conviction

or sentence itself. See generally, e.g., Exs. A, C. Mr. Purkey brought his Ford competency and

due process claims as a civil action in the D.C. District Court because the parties directly

responsible for denying him due process, the Attorney General and BOP Director, are located in

that district, and thus are unequivocally subject to jurisdiction there, and because the civil

discovery process is most likely to overcome the government’s stonewalling as to information

relevant to his Ford claims. That stonewalling includes failing to provide Mr. Purkey with any

federal Ford procedures and attempting to execute Mr. Purkey—who has already made a

substantial threshold showing of incompetency—without a Ford hearing or process of any kind.

       At this point, a habeas petition filed in this venue is Mr. Purkey’s only option to vindicate

his Eighth Amendment rights. This Court is Mr. Purkey’s last chance to have a federal court

consider his claims on the merits. Mr. Purkey is also concurrently filing a Motion to Stay

Execution of Wesley Purkey Pending Final Disposition on the Merits (“the Motion to Stay”).

       For the foregoing reasons, and as set forth in more detail below, Mr. Purkey files this

petition and asks this Court in a simultaneously filed motion for a stay to enjoin his execution

to ensure that Mr. Purkey’s right to Ford procedure and a decision on the merits are protected.

The essential point here bears repeating—Mr. Purkey has presented extensive evidence of his



                                                  4
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 5 of 75 PageID #: 5




current incompetency to be executed and he has the right to have the merits of his long-pending

claim heard somewhere before he is executed.

                                     II.     JURISDICTION

      Mr. Purkey is incarcerated in the U.S. Penitentiary in Terre Haute, Indiana. This Court

therefore has jurisdiction to adjudicate his Fifth and Eighth Amendment claims related to his

incompetency to be executed brought pursuant to 28 U.S.C. § 2241. Pursuant to 28 U.S.C.

§ 2241, “[w]rits of habeas corpus may be granted by . . . district courts,” on behalf of a federal

prisoner who is “in custody in violation of the Constitution or laws or treaties of the United

States.” Id. § 2241(c)(1) & (3). Moreover, in the DC Ford Matter, the government, by its own

admission, has “consistently maintained . . . that the appropriate and available vehicle for

adjudicating Purkey’s Ford claim is a habeas petition under 28 U.S.C. § 2241” in the Southern

District of Indiana. See, e.g., Reply in Support of Defendant’s Motion to Dismiss or, in the

Alternative, to Transfer at 5, Purkey DC Ford Matter (D.D.C. Mar. 30, 2020), ECF No. 21;

Defendants’ Opposition to Plaintiff’s Motion for a Preliminary Injunction at 2, Purkey DC Ford

Matter (D.D.C. Dec. 11, 2019), ECF No. 10 (“[T]he two Ford claims in Purkey’s complaint

could be (and must be) brought through a habeas petition in the Southern District of Indiana,

the district of his confinement . . . .”) (emphasis added); id. at 8 (“[N]ot only are habeas

proceedings an available remedy, they are the sole proceedings through which Purkey can bring

his claim.”) (emphasis added); Defendants’ Motion to Dismiss, or in the Alternative, to Transfer

at 13, Purkey DC Ford Matter (D.D.C. Feb. 24, 2020) (“Because Purkey’s claims can only be

heard in habeas, they must be brought against his custodian and in the Southern District of

Indiana.”) (emphasis added); id. at 16 (“Congress has provided habeas as the exclusive cause of

action for Purkey’s claim[.]”) (emphasis added); Defendants’ Opposition to Plaintiff’s Renewed



                                                  5
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 6 of 75 PageID #: 6




Motion for a Preliminary Injunction at 1, Purkey DC Ford Matter (D.D.C. June 29, 2020), ECF

No. 26 (“Purkey’s challenge to his competency to be executed is a core habeas claim that must

be filed in the Southern District of Indiana.”) (emphasis added).

      Additionally, the statutory bar on successive federal habeas petitions does not apply to Mr.

Purkey’s Ford claim. According to Panetti v. Quarterman, 551 U.S. 930, 947 (2007),“[t]he

statutory bar on ‘second or successive’ applications does not apply to a Ford claim brought in an

application filed when the claim is first ripe.” In this case, Mr. Purkey’s current Ford claim

became ripe when his execution warrant issued and his execution became imminent. As such, his

habeas application is properly filed, and this Court has jurisdiction to adjudicate his claims.

                                 III. PROCEDURAL HISTORY

       On November 5, 2003, a jury found Mr. Purkey guilty of the murder and kidnapping of

Jennifer Long and sentenced him to death in the Western District of Missouri. United States v.

Purkey, Case No. 4:01-cr-00308-FJG (W.D. Mo. filed Oct.10, 2001), ECF Nos. 1, 461, 487. The

trial court formally imposed this sentence on January 23, 2004. Id. ECF No. 505. The Court of

Appeals for the Eighth Circuit affirmed his conviction and sentence on direct appeal in 2005. See

United States v. Purkey, 428 F.3d 738 (8th Cir. 2005), cert. denied 549 U.S. 975 (2006). His

motion under 28 U.S.C. § 2255 was denied in 2009 and affirmed by the Eighth Circuit in 2013.

See Purkey v. United States, 729 F.3d 860 (8th Cir. 2013), cert. denied 135 S.Ct. 355 (2014).

       In 2016, neuropsychological testing conducted at the request of federal defense counsel

Michelle Law and Rebecca Woodman revealed that Mr. Purkey was suffering from frontal lobe

deficits and progressive dementia, consistent with Alzheimer’s disease. The testing revealed that

Mr. Purkey had experienced significant declines in both memory and executive functioning since

previous testing in 2003. Ex. 9 at 88. A follow-up report in 2018 revealed that Mr. Purkey’s


                                                  6
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 7 of 75 PageID #: 7




condition had continued to deteriorate since that time, and recommended further neurology

work-up, including brain imaging, and a reassessment of his neurological status. Ex. 12 at 120.

        On July 25, 2019—nearly six years after the conclusion of Mr. Purkey’s § 2255

proceedings and almost two decades since the federal government carried out an execution—

Attorney General Barr announced a new lethal injection protocol. At the same time as the

announcement of the new protocol, Barr scheduled execution dates for Mr. Purkey and four other

prisoners. Mr. Purkey’s execution date was scheduled for December 13, 2019. 2

        In August 2019, Mr. Purkey filed a petition under 28 U.S.C. § 2241 alleging, in part,

substantial claims of ineffective assistance of his trial counsel. Purkey v. Warden, No. 2:19-cv-

414-JPH-DLP (S.D. Ind. Aug. 27, 2019), ECF Nos. 1 (Petition), 23 (Amended Petition). These

claims have never been scrutinized by any court because Mr. Purkey’s initial-review post-

conviction counsel failed to investigate and present them in his motion under 28 U.S.C. § 2255.

See Martinez v. Ryan, 566 U.S. 1, 14 (2012) (holding that procedural default can be overcome in

federal habeas where post-conviction counsel performed ineffectively); Trevino v. Thaler, 569

U.S. 413 (2013) (based on the principles of Martinez, courts can excuse procedural default even

in a jurisdiction that does not require ineffective assistance claims to be raised on initial

collateral review). The Southern District of Indiana dismissed Mr. Purkey’s § 2241 petition for

lack of jurisdiction on November 20, 2019. Order Denying Petition for a Writ of Habeas Corpus,

Purkey v. Warden, No. 2:19-cv-414-JPH-DLP (S.D. Ind. Nov. 20, 2019), ECF No. 76. Mr.




2
 Dep’t of Justice, Office of Public Affairs, Federal Government to Resume Capital Punishment After Nearly Two
Decade Lapse, Justice News (July 25, 2019), https://www.justice.gov/opa/pr/federal-government-resume-capital-
punishment-after-nearly-two-decade-lapse; see also See In re Fed. Bureau of Prisons’ Execution Protocol Cases,
No. 19-mc-145-TSC (D.D.C. Nov. 13, 2019), ECF No. 39-1, at 1021-75.



                                                       7
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 8 of 75 PageID #: 8




Purkey filed a notice of appeal on November 22, 2019. Notice of Appeal, Purkey v. Warden, No.

2:19-cv-00414-JPH-DLP (S.D. Ind. Nov. 22, 2019), ECF No. 78.

        During the pendency of Mr. Purkey’s § 2241 in 2019, counsel raised concerns about Mr.

Purkey’s competency to work with his counsel and his competency to be executed. Purkey v.

Warden, No. 2:19-cv-414 (S.D. Ind.), ECF Nos. 55, 57, 61, 63 (Ex Parte). To assist in

addressing these concerns, Mr. Purkey received an order that recommended brain imaging based

on his history of cognitive deficits and the need to rule out an intracranial process. See Ex. C at

209. Counsel contacted appropriate authorities at USP Terre Haute to address institutional issues

associated with carrying out such testing and were advised that such testing would require a

court order. Accordingly, counsel filed an ex parte motion for brain imaging in October 2019,

requesting a Court order directing that such testing occur at no cost to the BOP. Id. at 220-23.

This motion was denied on November 20, 2019 because Mr. Purkey did not have a Ford claim

pending at the time. Purkey v. Warden, No. 2:19-cv-414 (S.D. Ind.), ECF No. 75 (Ex Parte).

        Mr. Purkey’s execution was enjoined on November 20, 2019 by the D.C. District Court

in a related case. See In re Fed. Bureau of Prisons’ Execution Protocol Cases, No. 19-mc-145-

TSC (D.D.C. Nov. 20, 2019), ECF No. 50. 3 On November 26, 2019, Mr. Purkey filed a separate

civil complaint in the D.C. District Court, including extensive factual allegations and evidentiary

support, challenging the constitutionality of his execution during his period of incompetency

pursuant to Ford. See Ex. A. Mr. Purkey’s Ford civil complaint did not challenge his conviction

or sentence but, rather, his current competency to be executed and the failure of the government


3
  On April 7, 2020, the injunction was vacated by the D.C. Circuit. See Judgment, FBOP Execution Protocol Cases,
No. 19-5322 (D.C. Cir. Apr. 7, 2020). Mr. Purkey sought rehearing en banc, which was denied by the D.C. Circuit
on May 15, 2020. See Order, FBOP Execution Protocol Cases, No. 19-5322 (D.C. Cir. May 15, 2020). Mr. Purkey
filed a petition for certiorari, which was denied on June 29, 2020. See Bourgeois v. Barr, No. 19-1348 (mem.) (June
29, 2020).



                                                         8
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 9 of 75 PageID #: 9




to effectuate any process under Ford. Mr. Purkey first brought his Ford complaint after the

issuance of a warrant scheduling his execution for December 13, 2019 (and not before) because a

competency to be executed claim is not ripe until the execution is imminent. See Panetti, 551

U.S. at 947 (citing Stewart v. Martinez-Villareal, 523 U.S. 637, 644–45 (1998)).

        After Mr. Purkey’s original warrant was stayed in the lethal injection case, the

government repeatedly urged the D.C. District Court to dismiss the Ford case because, since

there was no live warrant, the claim was no longer ripe. See Memorandum Opinion, In re Fed.

Bureau of Prisons’ Execution Protocol Cases, No. 19-mc-145-TSC (D.D.C. Nov. 20, 2019),

ECF No. 50; see, e.g., Defendants’ Opposition to Plaintiff’s Motion for Preliminary Inj., Purkey

DC Ford Matter (D.D.C. Dec. 11, 2019), ECF No. 10. Mr. Purkey did not withdraw his Ford

claim, however, but instead diligently continued to pursue it to ensure that orderly disposition of

that claim could occur, given the government’s implication that they intended to proceed full

speed ahead with an execution as soon as possible. The parties briefed jurisdiction by order of

the court and the government filed a Motion to Dismiss or, in the alternative, to Transfer (to this

Court), which was fully briefed. Purkey DC Ford Matter, ECF Nos. 18–21. 4

        On June 14, 2020, the injunction in the lethal injection case was vacated, and on the next

business day, June 15, 2020, Attorney General Barr issued a second warrant scheduling Mr.

Purkey’s execution date for July 15, 2020. See id., ECF No. 22. The warrant issued with only 30-

days’ notice despite Mr. Purkey’s unresolved and substantiated Ford claim, a lack of

promulgated federal Ford procedures in any form (draft or otherwise), a global pandemic that




4
  Counsel in the Ford litigation has repeatedly asked the government when an execution date would be set and were
informed that it was entirely Attorney General Barr’s decision. See Ex. C at 163 ¶¶ 29, 31 (R. Woodman Decl.).




                                                        9
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 10 of 75 PageID #: 10




 caused USP Terre Haute to prohibit visitations, and documented COVID-19 cases in the prison,

 including at least one COVID-19-related death. 5

         On June 22, 2020, Mr. Purkey renewed his motion for a preliminary injunction in light of

 the government’s issuance of a second warrant for Mr. Purkey’s execution on July 15, 2020. See

 Ex. C. The next day, Mr. Purkey also filed a Motion for Expedited Discovery, formally moving

 for the evidence he has been requesting that the government voluntarily turn over since August

 2019. See Ex. F. These motions have been fully briefed. See Exs. D-G.

         At the time the warrant was issued, the prison itself remained on lockdown, and neither

 the Attorney General nor the BOP had promulgated any procedures to ensure critical visitors

 could consult with Mr. Purkey safely without unnecessary risk of exposure to a deadly virus that

 is known to be present inside the prison. All visits, which were critical to assess Mr. Purkey’s

 rapidly deteriorating mental state, had been cancelled by prison staff. Ex. C at 119–25 (E.

 Vartkessian Decl.); id.at 152, 164–65 (R. Woodman Decl.). Over the course of the past four

 weeks, since the issuance of the warrant, the BOP and its lawyers have indicated that the prison

 will allow such visits for inmates with scheduled execution dates and that some ad hoc minimal

 safety measures would be followed. See id. at 164–66 (R. Woodman Decl.); Ex. H at 30–34 (R.

 Woodman Suppl. Decl.). The prison has still provided no formal, written, or even credible or

 tangible means of ensuring visits and evaluations will be managed in a way that would

 meaningfully protect Mr. Purkey or his legal and medical expert visitors from the serious health




 5
  The COVID-19 outbreak also means that Mr. Purkey has had no in-person access to his spiritual advisor, Seigen
 Hartkemeyer, who is especially vulnerable to contracting COVID-19. See Complaint for Declaratory and Injunctive
 Relief, Hartkemeyer v. Barr, No. 2:20-cv-00336-JMS-MJD (S.D. Ind. July 2, 2020).



                                                       10
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 11 of 75 PageID #: 11




 and safety risks posed by travel and in-person contact at USP Terre Haute during the pandemic.

 Ex. H at 32 (R. Woodman Suppl. Decl.)

        In the nearly nine months since he filed his Ford complaint, Mr. Purkey’s competency

 has continued to decline and Mr. Purkey’s counsel has continued to seek information from the

 government that is directly relevant to his current incompetency. See Ex. C at 152 (R.

 Woodman Decl.). The records in the government’s sole possession include Mr. Purkey’s

 updated BOP medical and mental health records, disciplinary records, and administrative

 records. Id. Access to Mr. Purkey himself is necessary for medical experts to conduct in-person

 assessments of his declining mental competency as well as the ability to conduct neurological

 testing. Ex. B (Dr. Agharkar Report); Ex. C at 51 (Dr. DeRight June 14, 2020 Letter); id. at 74–

 82 (T. Hyde Report). The government has repeatedly refused to provide any of this

 information, despite numerous requests beginning in August 2019. Ex. C at 152 (R. Woodman

 Decl.); Ex. H at 20–28 (Chart of Discovery Requests). On July 4, 2020, BOP Legal Counsel—

 after months of ignoring Mr. Purkey’s requests and only eleven days before his scheduled

 execution—indicated that the critical medical records were provided to the AUSAs in the Ford

 litigation and would be provided through discovery. R. Woodman Suppl. Decl. ¶ 5. The

 referenced records, which do not include all requested information, such as video records and

 administrative file and disciplinary records, remain unproduced to this day—the day before his

 execution. The government has now finally arranged for necessary testing that was first

 requested in October 2019 and just last week delivered reports from the ordered tests but failed

 to deliver the actual test data until July 14, 2020. Declaration of Dr. Thomas M. Hyde, M.D.,

 PhD. ¶ 8 (July 15, 2020).




                                                11
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 12 of 75 PageID #: 12




        Notwithstanding (a) the BOP’s continuing failure and refusal to provide Mr. Purkey, his

 counsel and his expert witnesses, with Mr. Purkey’s up-to-date medical and psychological

 records, (b) the BOP’s failure to enable safe visitations with and examinations of Mr. Purkey

 by his expert witnesses during the pandemic, (c) the BOP’s delay and obstruction in permitting

 various medical scans, imaging and tests requested by Mr. Purkey’s counsel and expert

 witnesses and (d) the BOP’s eleventh hour transmission of not readily accessible PET scans,

 MRI imaging and other materials to one of Mr. Purkey’s expert witnesses, the record of Mr.

 Purkey’s incompetence to be executed is quite substantial. That record has become even more

 compelling based on a review by one of his expert witnesses, Dr. Thomas M. Hyde, M.D.,

 PhD., the neurologist who ultimately issued medical orders for scanning and imaging to be

 performed on Mr. Purkey. Dr. Hyde reviewed the written report prepared regarding an MRI

 performed on Mr. Purkey on July 8, 2020 and concluded that the MRI ”reveals significant

 structural abnormalities in the brain that are consistent with cognitive impairment such as

 vascular dementia or other conditions.” Id. ¶ 9. Dr. Hyde further observed, based just on his

 review of that report, as follows:

                         The MRI scan of the brain showed diffuse volume loss with
                specific involvement of the left hippocampus. Volume loss is seen
                in pathological processes affecting the brain, including vascular
                dementia and chronic traumatic encephalopathy. Volume loss
                means that there is a significant loss of brain tissue, and this
                manifests as cognitive impairment, particularly when the
                hippocampus is involved. The hippocampus is the brain structure
                that is a vital component in learning and memory. In addition to
                the volume loss (atrophy), the MRI scan showed lesions in the core
                of the brain (periventricular and subcortical white matter). Lesions
                in these regions of the brain interfere with the communication
                between brain regions, and often are seen in vascular dementia.
                Mr. Purkey has a strong family history of cerebrovascular disease,
                and is at higher risk for vascular dementia because of this family
                history. Subcortical white matter lesions also have been seen on
                MRI in individuals with chronic traumatic encephalopathy.


                                                 12
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 13 of 75 PageID #: 13




 Id.

        Dr. Hyde’s conclusions derive from a report that the BOP itself transmitted, albeit

 untimely, and they conclusively establish the substantial showing that has been made regarding

 Mr. Purkey’s incompetency to be executed.

        The new execution warrant was also issued the day before Mr. Purkey’s scheduled oral

 argument in the Seventh Circuit Court of Appeals on his appeal from the district court’s denial of

 his § 2241 petition. On July 2, 2020, a unanimous panel of the Seventh Circuit (Wood, C.J.,

 Brennan, St. Eve, JJ.) issued a temporary stay of that execution, “to permit the orderly

 conclusion of the proceedings in this court.” Purkey v. United States, No. 19-3318, 2020 WL

 3603779, at *11 (7th Cir. July 26, 2020). As the panel “emphasized,” Mr. Purkey has raised “at

 least two” claims of ineffective assistance of trial counsel that “are worthy of further

 exploration,” but have never been considered by any court. Id. The panel further concluded that

 absent a stay, Mr. Purkey stands to suffer “categorically irreparable injury—death,” that “[a]

 brief stay to permit the orderly conclusion of the proceedings in this court will not substantially

 harm the government, which has waited at least seven years to move forward on Purkey’s case,”

 and that “the public interest is surely served by treating this case with the same time for

 consideration and deliberation that [the Court] would give any case.” Id. at 26-27. Accordingly,

 the panel entered a brief stay, that “will expire upon the issuance of this court’s mandate or as

 specified in any subsequent order that is issued.” Id. at 27. At approximately 2 a.m. on July 4,

 2020, the government—apparently dissatisfied with the panel’s considered judgment that a brief

 stay of execution serves the interests of justice—filed an “emergency” petition requesting that

 the Court summarily vacate the decision of a unanimous panel issued merely two days earlier.

 The so-called “emergency” purportedly justifying this extraordinary filing is the government’s



                                                  13
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 14 of 75 PageID #: 14




 professed need to execute Mr. Purkey on July 15 and not a day later—despite having previously

 waited over seven years to schedule an execution date in Mr. Purkey’s case, and despite the fact

 that proceedings before the Seventh Circuit remain ongoing. On July 6, 2020, the Seventh

 Circuit ordered Mr. Purkey to respond to the government’s petition on Friday, July 10, 2020.

 Request to File an Answer to Petition for Rehearing En Banc, Purkey v. United States, No. 19-

 3318 (7th Cir. July 6, 2020), ECF No. 40.

        On July 13, 2020, the Court in the lethal injection case issued a new preliminary

 injunction temporarily enjoining Mr. Purkey’s and three other prisoners’ executions. See

 Memorandum and Opinion, In re Fed. Bureau of Prisons’ Execution Protocol Cases, Case No.

 1:19-mc-00145-TSC (D.D.C. July 13, 2020), ECF No. 135. The D.C. Circuit upheld the

 injunction on July 13, 2020. See Order, In re Fed. Bureau of Prisons’ Execution Protocol Cases,

 Case No. 20-5199 (D.C. Cir. July 13, 2020). On July 14, 2020, the Supreme Court vacated the

 “preliminary injunction so that the plaintiffs’ executions may proceed as planned.” See Barr et

 al. v. Lee et al., 591 U.S. __ (2020) (per curiam).

        On July 15, 2020, at 5:09 a.m., the D.C. District Court issued its ruling, enjoining Mr.

 Purkey’s execution, scheduled for today. The D.C. District Court correctly held that Mr. Purkey

 was likely to prevail on his claims. The court found that, because Mr. Purkey’s claim is of

 constitutional dimension and falls outside the core of habeas, jurisdiction is appropriate under

 28 U.S.C. § 1331. Order at 9, Purkey DC Ford Matter, ECF No. 36. Even if the claims were

 core habeas, the court found that it would still have jurisdiction because “the question of

 personal jurisdiction or venue” was not raised by the Government in their motion to dismiss

 and was therefore waived. Id. The court also correctly found that “Plaintiff has made the

 substantial threshold showing required by Ford, and in doing so, has demonstrated a likelihood



                                                  14
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 15 of 75 PageID #: 15




 of success on his claim for a competency hearing.” Id. at 11. The same day, July 15, 2020, the

 Government filed motions to stay the preliminary injunction pending appeal in the D.C. District

 Court, the D.C. Circuit, and the Supreme Court of the United States, which Mr. Purkey

 opposed. See Purkey DC Ford Matter, ECF No. 39; Purkey v. Barr, No. 20-5207 (D.D.C. July

 15, 2020); Barr v. Purkey, No. 20A-9 (July 15, 2020). Although the D.C. District Court denied

 the motion to stay before it (Purkey DC Ford Matter Minute Order, July 15, 2020), the

 injunction was vacated on review. The Government continues to seek to execute Mr. Purkey

 today.

          Mr. Purkey has a Bivens case pending before this Court. See Purkey v. Barr, No. 2:19-cv-

 00517-JMS-DLP (S.D. Ind. July 14, 2020), ECF No. 83 (“Bivens case”). As the Court is aware,

 Mr. Purkey’s counsel moved to hold this Bivens case in abeyance pending resolution of the

 significant competency issues pending in the D.C. District Court. See Purkey DC Ford Matter.

 On July 14, 2020, Mr. Purkey filed a Motion to Stay Execution in the Bivens case before this

 Court because this Court already has issues pending related to Mr. Purkey’s competency, arising

 out of the ongoing Purkey DC Ford Matter. See Bivens case (S.D. In. July 14, 2020), ECF No.

 80. That same day, Judge Magnus-Stinson presiding over the Bivens case, ordered that if Mr.

 Purkey “is directed to bring a Ford claim in a § 2241 petition in this Court, then he must file a

 Ford claim in a § 2241 petition in this Court. The instant motion must be brought in that action,

 when and if it is filed.” Order Bivens case (S.D. Ind. July 14, 2020), ECF No. 83.

                                  IV. STATEMENT OF FACTS

          Wesley Purkey lacks a rational understanding of the purpose of his execution and cannot

 communicate rationally with counsel. As detailed below, the reason Mr. Purkey cannot rationally

 understand why he will be executed is multi-causal. He has long suffered debilitating symptoms


                                                 15
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 16 of 75 PageID #: 16




 from mental illness but also endured repeated instances of severe trauma since he was a child,

 including his father beating his mother in front of him, his father beating and abusing him, and

 his mother, among others, beating and sexually molesting him. He began receiving psychiatric

 treatment as a child too, and then essentially grew up in the prison environment, where his

 delusions and breaks with reality have been repeatedly documented. His damaged and diseased

 brain has created a delusional and paranoid world where prison staff poison him, prosecutors and

 courts respond in retaliation to his complaints, and the very attorneys charged with saving his life

 are part of the conspiracies against him. The records and expert reports detailed below document

 this in detail. Atop all that, now 68 years of age, Mr. Purkey’s dementia and accompanying

 memory failures have only further diminished his capacity to understand the basis for his

 execution.

        A.       Mr. Purkey does not understand that his execution is punishment for his
                 capital crime.

              Dr. Bhushan Agharkar, a forensic psychiatrist, concluded that Mr. Purkey is
              presently incompetent to be executed.

        Dr. Bhushan Agharkar has concluded that Mr. Purkey is mentally incompetent to be

 executed due to the combined impact of his longstanding mental illness, complex PTSD, brain

 injury and dementia manifesting, as relevant here, in an unshakable delusional belief system in

 which the government seeks to retaliate against him for his legal work. Ex. B. Dr. Agharkar

 based his conclusion on in-person evaluations from 2016 and November 2019, as well as a prior

 evaluation in 2016, allowing him to see progressive deterioration, and an in-depth review of the

 medical files, reports, and social history information. During his recent interview with Mr.

 Purkey, Mr. Purkey’s “psychotic thought process was evident” and he “voiced his belief that he

 is going to be executed in retaliation for his legal work.” Ex. B at 7.


                                                  16
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 17 of 75 PageID #: 17




        Dr. Agharkar first evaluated Mr. Purkey in September 2016. Dr. Agharkar concluded

 Mr. Purkey’s history was consistent with the lifelong complex PTSD diagnosis that had been

 made by Dr. Frederic Sautter that same year. Id. at 4. Dr. Agharkar also concluded that it should

 be anticipated that Mr. Purkey would be “hard to work with” because of his complex PTSD. Id.

 At that time, although assisting counsel with information that could be relevant to mitigation in

 this capital case, Dr. Agharkar was not asked to assess or express an opinion on Mr. Purkey’s

 competency to be executed or other potential psychiatric diagnoses. Ex. 1 at 2-3.

        In his November 2019 evaluation, Dr. Agharkar observed a significant deterioration in

 Mr. Purkey’s physical appearance and demeanor since 2016. For example, “the right side of his

 face is no longer symmetrical with the left side, and only the left side of Mr. Purkey’s face

 moves when he smiles, as if he had suffered a stroke at some point.” Id. at 11. Mr. Purkey began

 stuttering and slurring his words immediately at the onset of the interview, and he had trouble

 pronouncing simple words—problems which were nonexistent during Dr. Agharkar’s last

 evaluation of Mr. Purkey. Id. Moreover, Mr. Purkey’s affect was “noticeably flatter” than it was

 in 2016—further signaling brain deterioration. Id.

        In addition to his interviews, Dr. Agharkar reviewed records documenting the lifelong

 trauma Mr. Purkey had endured, including physical, sexual, and emotional abuse. The records

 documented Mr. Purkey’s multiple suicide attempts, longstanding significant psychiatric

 symptoms and a number of severe mental illness diagnoses, including Schizophrenia Reaction,

 Schizo-Affective Type, Depression, Psychosis, and Bi-Polar Disorder, and complex PTSD. Id. at

 5-8. Mr. Purkey’s records further reveal a long history of severe head injuries; several times he

 lost consciousness resulting from automobile collisions. Id. Brain imaging in 2003 revealed




                                                 17
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 18 of 75 PageID #: 18




 temporal lobe abnormalities, while neurological testing in 2003 and 2016 showed further

 evidence of brain damage, particularly frontal lobe damage. Id. at 9-10.

         As Dr. Agharkar has explained, Mr. Purkey’s brain damage limits his capacity to regulate

 his thoughts, emotion, and behavior, which has deteriorated significantly over time. Dr.

 Agharkar ordered additional brain imaging in September 2019 to further assess his current

 frontal lobe and executive function deficits. Id. at 10. 6

         Dr. Agharkar has taken into account 2017 records indicating Mr. Purkey’s diagnosis with

 the beginning stages of dementia, likely Alzheimer’s disease. Id. An update in 2018 indicated

 that observed patterns of change in Mr. Purkey since 2017 were consistent with a progression of

 a cortical dementia, for which Mr. Purkey was not receiving the requisite care. Id. Mr. Purkey’s

 age, family history of neurogenerative disease and head injuries are three of the most important

 risk factors for dementia. Id. Dr. Agharkar concluded that Mr. Purkey’s “underlying brain

 damage and mental illness he has are long-standing, irreversible, and will continue to deteriorate

 as his dementia progresses.” Id. at 14.

         As Dr. Agharkar noted, Mr. Purkey also has a history of delusional beliefs and paranoid

 thinking, consisting not only of longstanding fixated delusional beliefs about extensive poisoning

 conspiracies, but also “a delusional belief system that the guards and prison are engaged in

 systemic retaliation against him for his legal work.” Id. at 10-11. With respect to the latter, Dr.

 Agharkar notes that “Mr. Purkey has been a prolific filer of legal grievances and pro se lawsuits”

 demonstrating “the breadth and depth of his fixed belief that a host of actions . . . were carried




 6
   On November 20, 2019, an ex parte motion requesting a court order for brain imaging as
 recommended by Dr. Agharkar was denied, in part because it was not raised in conjunction with
 a pending Ford claim. Case No. 2:10-cv-414 (S.D. Ind), Dkt. 75 (Ex Parte).


                                                   18
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 19 of 75 PageID #: 19




 out against Mr. Purkey in ‘retaliation’ for his legal work on behalf of himself and other

 prisoners.” Id. at 10. His grievances in particular are “repetitive and tangential, often lacking

 coherence and at times in direct contravention of each other.” Id. Several of them describe

 cursing or incidents by guards or other individuals that did not occur. Id. at 11.

        Dr. Agharkar concluded that Mr. Purkey’s initial statement that he was going to be

 executed because of his capital crime was an attempt to “fake good” and mask the symptoms of

 his mental illness and cognitive decline. Id. at 12. Mr. Purkey’s attempts to hide or deny his

 mental illness, Dr. Agharkar found, were consistent with the history documented in his medical

 records of “minimi[zing] his psychiatric symptoms, including in evaluations in 1976, in 1981

 and in 1998. Id. at 12-13. Anosognosia, or lack of insight into the illness, is a key feature of

 schizophrenia, as are paranoid delusions. Both work together to prevent a Schizophrenic patient

 from revealing their illness. In short, Mr. Purkey denies that he is mentally ill because he truly

 believes that he is not based on the veracity of his delusions.” Id.

        As part of his current effort to fake normalcy, Mr. Purkey adamantly insisted that he did

 not need help with his case, that, despite reams of records dating back decades, he has no mental

 health problems, and that Dr. Agharkar did not need to be involved. Id. But the longer Mr.

 Purkey spoke with Dr. Agharkar, the more he revealed about what he believed to be the “real

 reason” for his execution— that he is filing lawsuits for other people’s cases. Id. at 12.

 According to Mr. Purkey, he is the only reason other prisoners are getting claims filed, and “the

 guards have told him that they know his legal filings are the reason for his execution, something

 they tell him all the time.” Id. Dr. Agharkar found that Mr. Purkey “sincerely believes these

 conversations with the correctional officers have occurred.” Id. This belief, based in Mr.




                                                  19
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 20 of 75 PageID #: 20




 Purkey’s delusional world and far from reality, drives his understanding of his scheduled

 execution and is not amenable to change even based on superior evidence to the contrary.

        But the problem goes beyond Mr. Purkey’s delusional belief system. His current thought

 process is simply not rational. Throughout Dr. Agharkar’s evaluation, Mr. Purkey “perseverated,

 rambled, and displayed tangential thoughts.” Id. He “wanted to talk only about what he sees as

 the important issues: the retaliation for his legal work, the government’s eagerness to be rid of

 him and his successful litigation, the unfair selection of his case, and the fact that the guards can

 corroborate these wrongful bases for his execution.” Id.

        Furthermore, the memory loss caused by his dementia has only exacerbated his paranoia

 and cemented his delusional belief system. Id. at 13. As Dr. Agharkar explained, as Mr.

 Purkey’s “brain deteriorates, the problems of paranoia worsen and become a self-reinforcing

 cycle. The paranoia makes it hard for him to deliberate and weigh new information. He does not

 trust anyone, and that distrust is heightened by his memory failings and complex PTSD. He lacks

 the ability to know who is trying to hurt and who is trying to help him.” Id.

        Dr. Agharkar concluded to a reasonable degree of medical certainty that Mr. Purkey

 “lacked a rational understanding of the basis for his execution.” Id. at 12-13. While Mr. Purkey

 could recite the government’s position that his execution is for the murder of Jennifer Long, this

 recitation is merely “parroting,” as he can repeat what others say but he cannot rationally

 understand what it means. Mr. Purkey holds a “a fixed belief that he is going to be executed in

 retaliation for his legal work, to prevent him from being a hassle for the government.” Id. This

 belief does not stand on its own but rather serves as a foundation for an entire delusional system

 involving conspiracies of retaliation. This system makes it impossible for him to have “a rational

 understanding of the purpose of his execution.” Id.



                                                  20
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 21 of 75 PageID #: 21




        Mr. Purkey believes the United States plans to put him to death in retaliation for
        filing successful grievances and lawsuits challenging unconstitutional death row
        conditions.


        Mr. Purkey holds an honest and deeply entrenched belief that the federal government

 plans to execute him not as punishment for the murder of Jennifer Long, but because of his

 “protracted jailhouse lawyering.” Ex. 15 at 994. In Mr. Purkey’s mind, the voluminous

 grievances and lawsuits he has filed throughout his incarceration “have had a monumental

 impact in preventing correctional officers from depriving prisoners of their constitutional rights.”

 Ex. 5 at 41. Mr. Purkey believes that Attorney General Barr and the BOP, therefore, developed a

 plot to kill him both as retaliation against him for his previous litigation and to prevent him from

 future filings. See, e.g., Ex. B at 12 (finding that Mr. Purkey insists the government is “eager[] to

 be rid of him and his successful litigation”). Moreover, Mr. Purkey perceives his own counsel

 “as part of the conspiracy against him and his efforts to litigate against the prison” – a belief that

 prevents him from cooperating with them on matters related to his execution. Ex. 5 at 54. 7

 According to his mitigation specialist Dr. Elizabeth Vartkessian, “Wes continues to hold onto the



 7
   Counsel understand that petitioner’s communications are otherwise privileged. Nevertheless,
 Mr. Purkey’s mental illness and social isolation inevitably make counsel the primary witness of
 his incompetence. The ABA Guidelines both envision and endorse the dual role occupied by
 present counsel under these circumstances. See American Bar Association Guidelines for the
 Appointment and Performance of Defense Counsel in Death Penalty Cases, § 10.15.1 (“Duties
 of Post-Conviction Counsel”), comm. (2003) (“Counsel’s ongoing monitoring of the client’s
 status .. . also has a strictly legal purpose . . . .[A] worsening in the client’s mental condition may
 directly affect the legal posture of the case[,] and the lawyer needs to be aware of developments.
 For example, the case establishing the proposition that insane persons cannot be executed was
 heavily based on notes on the client’s mental status that counsel had kept over a period of
 months”); Ford, 477 U.S. at 402 (relying on counsel’s notes and observations); Panetti, 551
 U.S. at 936 (noting stand-by counsel’s observations of Panetti “both in private and in front of
 the jury”).


                                                   21
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 22 of 75 PageID #: 22




 false belief that [his counsel] Rebecca and Michelle do not want to file certain claims related to

 conditions of confinement because they actually want him to die.” Id.

         Mr. Purkey has consistently maintained this delusional understanding of his execution

 since he was provided with an execution warrant on July 25, 2019. Directly after the warden

 informed Mr. Purkey he would be put to death on December 13, 2019, Mr. Purkey voiced his

 belief that the DOJ had scheduled his execution because “I really am not one of their favorite

 camper’s [sic] here.” Ex. 15 at 996. Since then, Mr. Purkey has expressed numerous delusions as

 well as visual and auditory hallucinations involving several Terre Haute Special Confinement

 Unit (SCU) staff members explicitly confirming that his execution “is based on [his] zealous

 filings of administrative remedies and filing so much different litigation in the courts.” Id. at 997.

 See also e.g., id. at 998 (August 23, 2019 delusion that SCU staff told Mr. Purkey, “all you do is

 cry and file f--- grievance and law suits [sic] on everyone here. Everyone knows why you were

 one of the first five to get selected to make you maker [sic] and everyone cannot wait until that

 happens”); Id. (August 31, 2019 delusion that SCU staff stated that Mr. Purkey “is the biggest

 piece of shit on the Unit and I cannot wait for his [sic] to take that needle for all the b.s. he has

 caused us with his b.s. filings on us for anything and everything”); Ex. 15 at 999 (September 15,

 2019 delusion that a C.O. stated, “thank god for Barr . . . All [Mr. Purkey] does is cause

 problems, File on this and file on that”). 2019 Unfiled Draft Civil Rights Complaint (delusion

 that SCU staff told Mr. Purkey, “that is the reason Barr choose youa s [sic] one of the first to be

 executed because of all the problems you cause through filing on us. Everyone is tired of that b.s.

 you continue to file against us – now you are about to die for it”).

         Mr. Purkey’s misconception of the impact of his grievances and lawsuits has further

 distorted his understanding of his execution. See Ex. B at 13 (“Mr. Purkey not only sees



                                                   22
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 23 of 75 PageID #: 23




 retaliation where it doesn’t exist in his paranoia, but he also has a false understanding of the

 success of his legal work”). On multiple occasions, he has boasted about prison condition cases

 he believed he successfully litigated pro se-- yet these cases were actually dismissed as frivolous.

 For example, Mr. Purkey complained that USP Terre Haute employees terminated his

 employment at the law library solely because they discovered his success in Purkey v. Green I

 and Green II, where Mr. Purkey alleged that the Wyandotte County jail staff moved him to

 “segregation and incited other inmates to harm him in retaliation for his attempts to file

 grievances and lawsuits against jail employees.” Ex. 5 at 51. In reality, however, Mr. Purkey’s

 claims were dismissed on summary judgment for failure to state a claim. Id.; Purkey v. Green,

 No. 01-3134-JAR, 2005 WL 627959 (D. Kan. Feb. 24, 2005), aff’d, 164 F. App’x 792 (10th Cir.

 2006); see, e.g., Purkey v. Marberry, 385 F. App’x 575, 577 (7th Cir. 2010) (affirming the

 district court’s ruling granting summary judgment to dismiss Mr. Purkey’s claim that the prison

 staff withheld legal materials from him in retaliation for filing an administrative complaint

 against them).

         As a result of his excessive frivolous pro se litigation, the District Court for the Southern

 District of Indiana has barred Mr. Purkey from litigating civil actions pro se unless he pays the

 filing fees in spite of his indigence. See Ex. 15 at 1106-07 (March 12, 2009 Order denying Mr.

 Purkey’s motion to proceed in forma pauperis to litigate, in part, a claim alleging “he has been

 retaliated against for seeking redress through administrative grievance procedures” because he

 had filed at least three suits or appeals that were “frivolous, malicious, or fail to state a claim”).

 Though Mr. Purkey cannot afford the filing fees, he continued to file civil actions derived from

 his delusions, which were ultimately dismissed for his failure to pay. See, e.g., Ex. 15 at 1040-41




                                                   23
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 24 of 75 PageID #: 24




 (October 9, 2015 Order dismissing Purkey v. Daniels 2:15-cv-00310 for failure to pay the

 required filing fee).

         Despite all the evidence to the contrary, Mr. Purkey is convinced that he is the only

 person capable of bringing the systematic abuses of prison officials to light, and that he is

 scheduled to die because of his whistle blowing filings. Ex. 5 at 42 (“He views himself as the

 only one able to effect change for the other inmates. Likewise he has stated that the other inmates

 are not strong enough to handle the retaliation he experiences in order to safeguard the

 protections inmates are supposed to be afforded”). See also Ex. B at 12. Mr. Purkey asserted,

 “I’ve helped so many people here. The lawyers suck. No one advocates for the inmates, they

 need me”). Mr. Purkey has been driven by this delusion for decades, as evident by a grievance

 from 2007:

                 It is the same behind all penitentiary walls, those who hold the power can
                 make them’ [sic] up as they go and to hell with those who lay totally
                 vulnerable to such abusive power. All cesspools are predicated with these
                 cesspool values, and as you told me, if I did not like it file on it. Integrity
                 does not come without a high cost, and my word is as good as it gets and
                 file I will. . . I will continue to exercise those constitutional rights no
                 matter the fires they build under the feet of those that redress is sought of.

 Ex. 14 at 974 (January 23, 2007, grievance).

         B.      Wes Purkey has a long and documented history of mental illness with
                 delusional and paranoid thinking.

         Mr. Purkey’s present incompetence is rooted in a history of mental illness, trauma, and

 paranoid delusional thinking, as evidenced by lay witness accounts, institutional records, and

 expert analysis spanning decades. As a whole, this evidence establishes that Mr. Purkey suffers

 from severe mental illness and cognitive impairment, which, combined with dementia and a

 lifetime of trauma and deprivation, render him incompetent to be executed.


                                                   24
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 25 of 75 PageID #: 25




            From childhood, Wes Purkey has exhibited signs and symptoms of serious
            mental illness, cognitive deficiencies, and PTSD.

         Mr. Purkey’s mental deficiencies and impairments have been evidenced since his

 childhood. As a child, he did not speak until he was six-years old, a serious delay. Ex. B at 6; Ex.

 26 at 1510. His aunt, Marguerite Hotchkiss, described how he could only “point and grunt”

 before age six. Ex. 26 at 1510. When he did begin to speak, he spoke with a stutter. Id.

        Mr. Purkey began to receive serious psychiatric treatment as early as age 14, when he

 was admitted to the Wichita Psychiatric Center because of severe headaches, vomiting, fatigue,

 and blackouts. Ex. 13 at 125. At that time, Mr. Purkey was in the care of his maternal great-aunt,

 Carrie Burke, because his mother had abandoned him. Id. Hospital records note that his father

 walked out on his mother and that his mother had a history of drinking, temper fits, and

 promiscuity that she “carried on rather openly in front of the boys.” Id. Mr. Purkey had been

 referred for psychiatric evaluation and treatment from his medical doctors. Id. The attending

 physician ordered hospitalization and an EEG to evaluate a “poss. tumor” or “poss. temporal

 lobe syndrome.” Id. The hospital administered two EEGs, one of which was normal, but the

 other showed “slowing of activity” in the “left frontal, anterior temporal and temporal regions.”

 Id. at 132-33. Mr. Purkey was prescribed Librium, a drug prescribed for anxiety or tremors, and

 Thorazine, an antipsychotic. Id. at 136, 139.

        The hospital’s assessment of Mr. Purkey’s home life before he went to live with his

 great-aunt, while accurate, was incomplete. It omitted the serious physical violence Mr. Purkey’s

 father inflicted on both him and his mother in Mr. Purkey’s presence. The report further omitted

 Mr. Purkey’s sexual molestation and rape by his mother, by a priest at church, and by a friend of

 Mr. Purkey’s older brother. The report also failed to capture the profound isolation Mr. Purkey

 experienced as a child. Ex. 10 at 94-100.


                                                 25
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 26 of 75 PageID #: 26




        Mr. Purkey’s father, Jack Purkey, was an alcoholic and a “mean drunk.” Jack Purkey

 terrorized Mr. Purkey’s mother, Velma, in front of their children, beating her several times a

 week. Jack once punched a hole in the wall when Velma had ducked and missed the blow

 intended for her. He broke Velma’s arm by repeatedly slamming it in a door. Ex. 13 at 796. On

 another occasion Jack dragged Velma down the hallway by her hair in front of Mr. Purkey while

 his mother screamed for help. Ex. 10 at 98; Ex. 13 at 799. Mr. Purkey feared for his mother’s

 safety, and when he tried to intervene on her behalf, his father focused his rage on him. Ex. 13 at

 799.

        Jack terrorized Mr. Purkey on a regular basis, beginning at age five. He beat Mr. Purkey

 with his fists and other items—often a belt—until he was bleeding and bruised. Ex. 10 at 98; Ex.

 13 at 569. When Mr. Purkey was six years old, Jack beat him and drove his head through a wall.

 Ex. 10 at 104. Jack also punished Mr. Purkey for his stuttering. At thanksgiving one year, his

 father threw a bowl full of jelly at him for stuttering. Ex. 10 at 97; Ex. 13 at 495; Ex. 18 at 1464;

 Ex. 19 at 1475. Though Mr. Purkey’s parents divorced when he was nine years old, his father’s

 abuse did not end. Mr. Purkey’s father continued to beat him until he was 12 years old. Jack also

 forced Mr. Purkey to have sex with prostitutes. Ex. 10 at 98-99.

        Velma, Mr. Purkey’s mother, was an alcoholic who also emotionally terrorized and

 sexually preyed upon Mr. Purkey. Ex. 13 at 252, 316. Velma, like Jack, ridiculed and punished

 Mr. Purkey as a young child for his stuttering. She threw drinks in his face when he stuttered. Ex.

 18 at 1464; Ex. 19 at 1475.

        Around the time of her divorce, Velma began molesting Mr. Purkey, a pattern of rape and

 sodomization that continued for 13 years until Mr. Purkey was 22 years old. Ex. 13 at 595, 799-

 800, 801, 803; Ex. 20 at 1481, Ex. 27 at 1512. Velma made Mr. Purkey sleep with her as a boy,



                                                  26
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 27 of 75 PageID #: 27




 and she molested him by touching his genitals. She forced him to penetrate her with a hairbrush,

 to perform oral sex on her, and to have sexual intercourse with her. Ex. 10 at 99.

        As a child, Mr. Purkey lived in constant fear for his own safety. He felt alone and

 abandoned. Ex. 10 at 9-10; Ex. 23 at 1496; Ex. 25 at 1509. As he grew older, he withdrew from

 most of his childhood friends. Ex. 22 at 1493. And school was no refuge. He attended a Catholic

 school where he was brutally punished and humiliated for his stuttering. Ex. 22 at 1493; Ex. 24

 at 1502-03. His shame, anxiety and distress only grew through his school years. Ex. 10 at 97,

 100.

        Mr. Purkey was also sexually abused at church, where a parish priest molested him over a

 three-year period, from the ages of eleven to thirteen. Ex. 10 at 99; Ex. 21 at 1488. This abuse

 had a profound impact on Mr. Purkey, heightening his senses of isolation and fear. Id. The fact

 that home, school, and his faith community were independent sources of abuse and trauma left

 him with no place to turn. He began to follow his older brother, Gary, and his friends, a path that

 led to Mr. Purkey introduction to alcohol at the age of eleven or twelve. Ex. 13 at 796; Ex. 24 at

 1503-04. One of Gary’s friends soon joined the all-too-long list of Mr. Purkey’s sexual abusers.

 Ex. 10 at 99.

        In 1967, when Mr. Purkey was 15, he was seen at St. Francis Hospital for an evaluation

 of psychiatric treatment needs. Ex. 13 at 149-63. He was prescribed Librium again, as well as

 Placidyl, a sedative. Id. at 157-63. The following year, when he was 16 years old, Mr. Purkey

 was admitted for hospital stays on three occasions. The first, in March, was for an acute cerebral

 concussion following a car accident. Ex. 13 at 164. He lost consciousness, and did not remember

 the accident or the period after the accident. Ex. 13 at 166-67. He went to the hospital following

 a second car accident just two months later, with contusions to his face and abrasions to his



                                                 27
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 28 of 75 PageID #: 28




 forehead. Ex. 13 at 171-72. His third admission that year, in November of 1968, followed

 fighting, drinking and notable changes in his behavior. He was “disheveled and dirty- shaking

 and nervous,” when admitted and he was again prescribed Thorazine, the antipsychotic. Ex. 13 at

 173-85.

         By this time, Mr. Purkey was heavily using alcohol and drugs. Ex. 13 at 164. As a teen,

 he regularly drank quarts of whiskey, large quantities of beer and huffed intoxicants. Ex. 20 at

 1479-80; Ex. 13 at 195, 202, 256, 299-300. He first used heroin and acid as a teenager. Ex. 28 at

 1498.

            As an adult, Mr. Purkey has continued to exhibit paranoia, behavioral
            symptoms, and delusions.

         From 1970 onward, the majority of Mr. Purkey’s life has been spent incarcerated. During

 the 1970s, he spent several months in the notorious solitary confinements of the “A & T”

 (Adjustment and Treatment) building at the Lansing State Penitentiary in Lansing, Kansas. Ex.

 Ex. 25 at 1508-09; Ex. 38 at 1628-39. Commonly known as the “Agony and Torture” unit, it was

 widely condemned by experts, activists, and lay persons alike for the corrosive effects it had on

 mental health, a “concrete tomb” of sensory deprivation, with horrific conditions. Ex. 25 at 1508.

 Mr. Purkey, like many others housed in A & T, engaged in self-mutilation during his detention

 there. Ex. 32 at 1522.

         In 1971, Mr. Purkey underwent a more extensive psychiatric examination at the Kansas

 State Reception and Diagnostic Center, following a burglary conviction. Ex. 13 at 191. Dr.

 Targownik noted that Mr. Purkey had been sent to Wichita Psychiatric Center for behavior

 issues, headaches, and dizziness. Id. at 191-92. He found that Mr. Purkey presented with “a

 somewhat ‘wild, bizarre’ expression on his face” and noted he was “mildly depressed” but

 “portray[ed] a feeling of being slightly hyperactive.” Id. at 192. Though Mr. Purkey denied any


                                                 28
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 29 of 75 PageID #: 29




 delusions during Dr. Targownik’s evaluation, he noted “one gets the feeling that, while talking to

 him, there may be some things going on that he is not talking about.” Id.

        Dr. Targownik diagnosed Mr. Purkey in 1972 with “Schizophrenia Reaction Schizo-

 effective type, depressed.” Ex. 13 at 193. He noted Mr. Purkey’s “weird and unpredictable

 behavior” that is “often very impulsive,” id. at 192, and concluded, there is “no doubt that [Mr.

 Purkey] is seriously emotionally ill and further, no doubt, that he needs treatment.” Id. at 193. He

 lamented that Mr. Purkey had not been able “in the eighth grade to receive the help that was

 recommended by the Wichita Psychiatric Center,” namely placement with “institutional care and

 treatment.” Id. He recommended that Mr. Purkey be committed to Larned State Hospital. Id.

        Mr. Purkey would not be admitted to Larned State Hospital until the end of 1972, when

 he was 20 years old. In the interim, he suffered yet another vehicle-related cerebral concussion

 with lacerations to his face and forehead. Ex. 13 at 206. The police officer reported that Mr.

 Purkey had been “unconscious for several minutes” following the injury. Id. at 207. The

 attending physician noted that Mr. Purkey had “a severe emotional unstable background, both

 genetic and environmental,” and referred Mr. Purkey for a psychogenic consult to try to “help

 him.” Id. at 209. He left the hospital without completing the psychological evaluation even

 though the attending noted that he “needs psychiatric treatment much and has needed it for some

 time.” Id. at 210.

        Mr. Purkey was admitted to Larned State Hospital in December of 1972, shortly before

 his 21st birthday. Ex. 13 at 194. The inpatient evaluation again stressed his chaotic childhood,

 reported the prior diagnosis of schizophrenia and noted that Mr. Purkey appeared “somewhat

 depressed.” Id. at 203. He was prescribed Sinequan and Thorazine and remained in the hospital

 from December 29, 1972, through April 13, 1973. Id. at 205.



                                                 29
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 30 of 75 PageID #: 30




        Outside of prison, Mr. Purkey continued to exhibit bizarre symptoms, delusions,

 hallucinations, and paranoia. He attempted suicide on multiple occasions and accelerated his

 heavy drug use. Shortly after his release from the Kansas prison for the burglary charge, he met

 Claire Gaida, who would become his common law wife. In 1976, Claire took him to the

 emergency room, where he was once again admitted, this time for an overdose. He admitted

 taking Tylenol, and Tranxene, an alcohol withdrawal drug, with alcohol. He was completely

 incoherent for the first 18 hours and hallucinating. The nurse notes show that several hours after

 his admission he was looking for items that did not exist, and that he believed there were “fifteen

 mice” on the ceiling. Hours later, he was still hallucinating. Despite this, he was discharged

 without additional follow up. Ex. 13 at 256-64.

        In May of the same year, Mr. Purkey was admitted yet again for another head injury—a

 probable “green-stick type of facture” to his cheekbone. Ex. 13 at 293-97. In September of 1976,

 Mr. Purkey was arrested for burglary and robbery and once again sent to the Kansas State

 Reception and Diagnostic Center for evaluation. Ex. 13 at 298. The evaluator concluded that Mr.

 Purkey showed distrust of others and made “efforts to conceal” his inner anxiety. Ex. 13 at 300.

 He reported auditory and visual hallucinations with drug use. Ex. 13 at 299.

        Between 1977 and 1980, while at the Kansas State Industrial Reformatory, Mr. Purkey

 attempted suicide on two occasions, cutting his wrists for the purpose of “harming or killing

 himself.” Ex. 13 at 636. While there, he was observed to be “anxious, depressed, frustrated and

 unable to sleep” as well as emotionally distant. Id. The psychiatrist observed auditory

 hallucinations, noting that Mr. Purkey “whispered in an entirely different conversation from what

 he [was] talking aloud.” Id. The psychiatrist prescribed Sinequan, a psychotherapeutic drug, for

 treatment. Id.



                                                   30
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 31 of 75 PageID #: 31




        Mr. Purkey was released on parole briefly in 1980. Ex. 13 at 328. Though he had planned

 to enroll in drug counseling as ordered by his parole officer, his great-aunt, Ms. Burke, who had

 raised him after his mother’s abandonment, died at the same time as his release. Ex. 13 at 569.

 Instead of rehab, Mr. Purkey returned to heavy drug use, and was rearrested within 3 weeks of

 his release. Ex. 13 at 328.

        After his arrest, Mr. Purkey remained in custody from 1980 until 1997. During this

 period, Mr. Purkey’s delusion of poisoning presented for the first time. On July 15, 1988, the

 Watch Commander requested medical assistance because Mr. Purkey was “engaging in bizarre

 behavior.” Ex. 13 at 722. He “said other inmates were spraying him with poison spray,” and he

 began to throw “water into the shower on the tier in front of the cell; reportedly to keep poison

 out so [he] could breath.” Id. Mr. Purkey believed other prisoners were “spraying [him] with

 chemicals” on at least two other occasions during this stretch of incarceration. Ex. 13 at 604.

        While out of custody, Mr. Purkey's second wife, Jeanette, took him to Via Christi

 Regional Medical Center, where he was admitted and diagnosed with Psychosis. Ex. 13 at 336.

 While there, the doctors observed visual and somatic (touch) hallucinations as well as paranoid

 delusions. The history notes describe his presentation:

        This 45-year-old, white American male was reportedly doing fine up to four or five
        days ago when he started to act paranoid and told his wife that somebody was trying to
        poison him. He also woke up his wife, saying while he was asleep he was sprayed with
        a poisonous mist several times, and his blood has poison in it. This kind of paranoid
        behavior has been going on for the past four days. He also told his wife that his house is
        wired and they can see his wife and children and himself all the time. Last night, the
        wife had called the police three times because of his paranoid behavior. The patient has
        been acting strange according to wife, extremely anxious and suspicious of everybody
        and restless.

 Ex. 13 at 345 (emphases added). The mental status evaluation showed that he was “anxious,

 agitated, pacing up and down in the emergency room, difficult to curtail,” and that he reported



                                                 31
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 32 of 75 PageID #: 32




 that there were “people waiting out in the lounge who are planning to have him murdered.” Id.

 He stood up during the interview to leave the room because “they” were “spraying me with their

 mist.” Id. at 346. He later described “people on the roof last night spraying a chemical in his

 room,” and said the “chemical was activated by a beam.” Id. at 343. He was prescribed Haldol,

 an anti-psychotic drug, and Ativan, a benzodiazepine drug, for his symptoms. Id. at 353.

        Mr. Purkey’s ex-wife, Claire Gaida, later described how, around this time period, he

 “called the KBI [Kansas Bureau of Investigation] on himself saying drug dealers were trying to

 kill him and chemicals were coming through the vents and ceiling and had planted something in

 his chest and were suing remote things to increase it.” Id. at 552. She said he was “way flipped

 out,” and although that is the way “he gets on them drugs. . . . he stays the same when he doesn’t

 have nothing in his system.” Id. In August or September of 1998, Mr. Purkey and his wife

 moved out of their trailer home. Mr. Purkey had “torn out the insulation from under the trailer

 home, because [he] thought that there were cameras installed in the insulation.” Ex. 31 at 1521.

        Later in September of 1998, Mr. Purkey was admitted to University of Kansas Hospital

 for a “bright light,” pain around his head and abdomen, and chest pains. Though he later

 described this admission as for a drug-induced heart attack, Ex. 13 at 562, in fact, his toxicology

 screen was negative for narcotics, with the exception of nicotine, and his EEG was normal. Id. at

 431-32.

        Just one month later, Mr. Purkey was charged with the October 28, 1998, murder of Mary

 Ruth Bales. In 1999, he was transferred to Larned State Mental Hospital for a competency and

 sanity evaluation. Id. at 487. The State evaluators concluded that Mr. Purkey was competent to

 stand trial, but found he met the criteria for an Axis 1 serious mental illness diagnosis,

 Depressive Disorder, as well as Antisocial Personality Disorder. Id. at 489.



                                                  32
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 33 of 75 PageID #: 33




         Mr. Purkey was in custody for the Bales murder in Kansas City, Kansas between 2000

 and 2002. During this time, he again complained of poisoning, this time by correctional officers.

 Ex. 13 at 622-23, 723. During an episode in August 2000, Mr. Purkey stated that he believed his

 “heart [was] going to pound out of his chest” and “reported headache, stomach cramps, and

 ‘every time I close my eyes I feel like I’m trippin.’” Id. at 723. Because of these symptoms,

 medical providers conducted tests for “amphetamines, barbiturate, benzoziazepine, cannabinoid,

 cocaine metabolite, phencyclinide, methadone, and propoxyphene,” all of which were negative.

 Id. Following his episode in 2001, Mr. Purkey was diagnosed with psychosis and prescribed the

 anti-psychotic drug Haldol and an antidepressant. Id. at 622.

        During this period, Mr. Purkey on his own, without discussing with his counsel,

 contacted the FBI and confessed to the murder of Jennifer Long, a murder for which he was

 indicted on October 10, 2001. He was motivated in part by the failure of any of his lawyers to

 take seriously his serial poisoning allegations. Ex. 30 at 1519-20. In 2002, he was sent to a

 Federal Medical Center for evaluation and was diagnosed with Bipolar Disorder. Ex. 28 at 1517;

 Ex. 29 at 1518. He was prescribed Klonopin, Depakote, Buspar, and Tegretol/Carbamazepine,

 anti-anxiety and anti-seizure medications, often used to treat Bipolar disorder and seizures. Ex.

 36 at 1534-1626. The District Court for the Western District of Missouri ordered a competency

 evaluation, and the Director of Forensics at the Federal Medical Center described the period

 between December 2000 and January 2001, throughout which Mr. Purkey complained of other

 prisoners spraying chemicals in his cell, as a period of psychosis that was not drug induced.

 United States v. Purkey, Case No. 4:01-cr-00308-FJG, Dkt. 219; Ex. 13 at 622.

        By this time in his life, Mr. Purkey had undergone a number of clinical evaluations, yet

 none of the evaluators measured Mr. Purkey’s exposure to trauma. Ex. 11 at 110. Thus, none had



                                                 33
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 34 of 75 PageID #: 34




 considered whether Mr. Purkey’s symptoms and trauma history—taken together—established a

 PTSD diagnosis. This was true even for the three evaluators who administered testing with

 interpretable PTSD data. Id. In 2016, Dr. Sautter, a clinical psychologist with extensive

 background in post-traumatic stress disorder, conducted a clinical interview and administered

 formal testing to evaluate Mr. Purkey’s mental health factors relevant for his capital sentencing.

 Ex. 10 at 90-107. He found that Mr. Purkey put forth good effort in all of the testing. When Dr.

 Sautter analyzed and reported this available historical data, he found that Mr. Purkey’s scores

 were consistent with a PTSD diagnosis each of the three times he had been tested, including the

 MMPI-2 testing by the Kansas Department of Corrections. Ex. 11 at 111.

        Based on an extensive interview and social history review of documents, Dr. Sautter

 found that Mr. Purkey had been exposed to several adversities that increased his risk of

 posttraumatic stress, lack of any treatment for depression or trauma, deprivation of medical and

 mental health care, and lack of emotional support. Ex. 10 at 96-97. Dr. Sautter also found that

 Mr. Purkey was exposed to an overwhelming number of traumatic stress events, including

 physical, sexual and emotional childhood abuse and neglect. Id. at 97-98. The extensive

 medical records, social history, and testing of Mr. Purkey all showed with remarkable

 consistency that Mr. Purkey developed the syndrome of complex PTSD. Id. at 106.

        After his conviction for the Long murder, Mr. Purkey’s poisoning delusions became a

 fixation. He told his lawyers that the Drug Enforcement Administration (DEA) was involved in

 his poisoning in Wichita, and that a Wyandotte County lawyer was a “placebo” who kept the

 truth from coming out about the poisoning. Ex. 14 at 978-79.

        Throughout his incarceration, Mr. Purkey has also accused prison staff of tainting and

 poisoning his food. See., e.g., Ex. 14 at 956-57 (September 10, 2009, grievance relating to “being



                                                 34
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 35 of 75 PageID #: 35




 forced ‘again’ to eat . . . spoiled uncooked food items.”); Ex. 14 at 931 (December 2, 2009,

 grievance detailing “threats to taint my food for making complaint, filing grievances [sic] and

 lawsuits”). In September 2018, Mr. Purkey reported that he was:

         forced to eat uncooked entrée served to me by FSA Oliver. . . Almose [sic]
         immediately after eating I suffered, severe stomach cramping one pain burning eat
         vomiting not I have diarrhea [sic]. This is one of the dozen or more uncooked
         entrees Oliver served . . . that was caused me to become sick after consuming it.

 Ex. 14 at 875 (September 30, 2018 Health Services Notes). When medical staff offered

 assistance, however, he denied the need for treatment and stated he merely wanted to document

 the incident. Id.

         Mr. Purkey’s fixed and false belief that the BOP is targeting him in retaliation for his

 jailhouse lawyering is not new. Indeed, his delusions and paranoia are predominately featured in

 the countless grievances he has regularly filed for over a decade. See id. at 817-38. An

 overwhelming majority of these grievances explicitly “seek[] redress for the campaign of

 retaliation” Mr. Purkey believes correctional staff have waged against him because of his highly

 successful jailhouse lawyering challenging death row conditions. Id. at 961-62; see id. at 968-69

 (December 5, 2008, grievance alleging “retaliatory action in punishment for my complaints made

 to [a staff members’] superior”); id. at 963 (January 4, 2009, grievance alleging “retaliation for

 me aiding therse [sic] other inmates with litigation and filing grievances”); id. at 921 (January

 28, 2010, grievance alleging “retaliation for my aiding inmate Holder in preparing and filing

 litigation”); id. at 910-11 (September 9, 2010, grievance alleging, “deliberate acts of retaliation”

 for “grievances recently filed”); id. at 887 (February 28, 2016, grievance alleging “retaliation for

 seeking redress for issues of my confinement via both the administrative remedy processes, as

 well as via non/formal channels”); id. at 877 (July 31, 2018, grievance alleging “retaliatory

 disciplinary” action “for exercising the tip of the bic seeking redress for issues of my

                                                  35
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 36 of 75 PageID #: 36




 confinement and assisting others as well”).

        Because Mr. Purkey’s mental illness and paranoia have framed the accounts in his

 grievances, they reflect his sincere and consistent, but distorted, perception of reality. While he

 genuinely believes the narratives of retaliation he provides in his grievances, rarely do his

 depictions align with the truth. Since his arrival at USP Terre Haute, Mr. Purkey has accused, in

 his grievances alone, well over fifty named Terre Haute employees and several more unnamed

 employees of “ongoing retaliatory calculated harassment.” Id. at 822; see id. at 817-38. As his

 filings suggest, Mr. Purkey strongly believes that nearly everyone around him in a position of

 authority is either conspiring against him or covering up for someone else who is. See e.g., id. at

 968-69 (December 5, 2008, grievance, alleging “collusion” and a “cover-up”); id. at 966-67

 (December 22, 2008, grievance stating “but of course as [C.O.] Ison knows that anything he does

 on this unit will be covered-up by his good ole boy partners…”); id. at 945-46 (September 25,

 2009, grievance detailing a “deliberate conspiracy” and “active steps to cover-up retaliation”); id.

 at 901-02 (October 15, 2010, grievance “clarifying the lengths [Unit Manager] Edwards will go

 to in covering up his fellow workers dirty deeds”); Id. at 901-02 (October 15, 2010, grievance

 stating, “this attitude to cover-up SCU abusive actions against me and other death row prisoners

 has been thoroughly documented”); id. at 861-68 (December 5, 2018, Declaration of Wesley

 Purkey stating, “Staff will lie at the drop of a hat to cover each other when one or more of them

 is subjecting any inmate to reprisals in seeking redress for abuses that they are subjecting that

 inmate to”). Mr. Purkey’s delusions surrounding retaliation conspiracies and related cover-ups

 are not confined to the employees at USP Terre Haute. His grievances filed when he was

 confined within the Kansas Department of Corrections also describe elaborate schemes involving

 “destroying grievances” documenting retaliatory misconduct by staff dating back to at least



                                                  36
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 37 of 75 PageID #: 37




 2000. Id. at 980-81 (August 10, 2000, grievance, to which the unit team responds, “you offer

 absolutely no evidence supporting your allegation that UT staff are aware of AND covering up

 staff misconduct”).

         As Mr. Purkey’s grievances demonstrate, not only does he see nearly everyone around

 him as having “retaliatory animus,” but he also interprets nearly everything they do as an act of

 retaliation. Id. at 925-926 (January 06, 2010 grievance). Some of Mr. Purkey’s claims of

 retaliation for filing grievances and lawsuits involve staff following normal operating procedures

 of the prison, such as searching his cell, id. at 949-954 (September 23, 2009 grievance);

 assigning him a new cell, id. at 874 (November 4, 2018 grievance); confiscating contraband, id.

 at 970-971 (December 4, 2008 grievance); performing routine nighttime bed checks, id. at 939-

 940 (November 2, 2009 grievance); denying visitation requests, id. at 872-873 (November 7,

 2018 Declaration of Wesley Purkey); and placing him in more restrictive housing, id. at 973

 (February 14, 2007 grievance stating, “Perhaps you could step up and merely tell me, Purkey you

 are not going to phase II because you will not stop with the grievances and lawsuits – someone

 should at least show the character to tell it as it is…”).

         But Mr. Purkey has also accused prison staff of retaliation when they act in ways that

 objectively serve his best interests. For example, after filing a grievance claiming his

 commissary order was “retaliatorily denied,” Mr. Purkey then filed a subsequent grievance

 alleging that the approval of his commissary order also constituted an act of retaliation. Id. at

 949 (September 23, 2009 grievance). According to Mr. Purkey, the Warden purposefully waited

 to approve his order when a computer malfunction prevented all prisoners from receiving

 commissary specifically to cover-up the fact that she was targeting Mr. Purkey:

         This approval by Warden Marberry was no less than sham to enspand [sic] the
         ongoing campaign of retaliatory actions being waved [sic] against me by


                                                   37
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 38 of 75 PageID #: 38




        administrative and security personnel. . . . Warden Marberry was thoroughly
        aware that I would not be receiving commissiary [sic] today,. . . . but yet she
        flaunted this farce in retaliation for my filing grievances against the commissiary
        [sic] and lawsuits against her.


 Id. As another example, just two days after accusing prison staff of “retaliatorily” refusing to put

 his name on the list for access to the law library, Id. at 861 (December 5, 2018 Declaration of

 Wesley Purkey), Mr. Purkey filed a grievance asserting that the staff retaliated against him by

 adding his name to the list. Id. at 860 (December 7, 2018 grievance). According to Mr. Purkey,

 the staff’s actions were designed “to give the appearance that I am refusing law library access

 despite never submitting a written request for such.” Id.

        In addition to making him suspicious of other’s motives, Mr. Purkey’s paranoia and

 delusional thinking has made him fixated on seeking redress for specific actions that never even

 took place. As his grievances from the last ten years illustrate, Mr. Purkey’s sincere beliefs are

 often completely divorced from reality. For example, according to Mr. Purkey:

        In the past year and a half or more both SCU Unit Manager Thomas and Case
        Worker Sutton have reiterated and clarified that because of my sedulous and
        assiduous filing of administrative remedies, and as well as for assisting other
        inmates in filing of in turn and aiding other inmates in preparing and filing
        litigation naming Thomas as a named defendant in such litigation that any and
        all visitors that I request will be denied, and they have maintained this tactic
        policy on different occasions denying requested visitors.

 Id. at 872 (November 07, 2018 Declaration of Wesley Purkey). Yet, Mr. Purkey had many non-

 legal visits during the period he believed staff retaliatorily denied him all visitation. Ex. 5 at 39.

        Additionally, he regularly accuses staff of making statements they never said. See, e.g.,

 Ex. 14 at 883 (January 20, 2017, email from health service provider to Mr. Purkey asserting,

 “The things you state that I have said are untrue. I have never stated this or said anything

 remotely close to this”). Often, the imagined statements from staff documented in Mr. Purkey’s

                                                   38
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 39 of 75 PageID #: 39




 grievances that he is convinced he heard include foul language and threats of retaliation for his

 legal work. See, e.g., id. at 967 (December 22, 2008, grievance alleging a correctional officer

 told him “you can fuck yourself and your family”); id. at 959 (February 26, 2009, grievance

 alleging C.O. Isom “told me that no one gives a fuck about those god damn grievances and to

 stick my legal work in my ass”); id. at 825 (August 28, 2010, grievance alleging C.O. Myers said

 Mr. Purkey “was nothing but a rat – constantly filing grievances . . . and telling lies through

 fucking grievances”); id. at 900 (November 16, 2010 Declaration of Mr. Purkey alleging C.O.s

 Hoffman and Modesitte told him “no one gives a fuck around [sic] your grievances. You are just

 a fucking punk”); id. at 870 (December 3, 2018, grievance alleging C.O. Johnson repeatedly told

 Mr. Purkey “we don’t give a fuck about SCU policy”); Ex. 15 at 1000 (delusion that SCU staff

 stated, “just afew [sic] more weeks and that filing of grievances and lawsuits will be history and

 that big baby will be in the ground. . . .Die M.F.er – die”); see also Ex. 14 at 972 (Contrary to

 Mr. Purkey's accusations of officials using foul language, on February 20, 2007, the Warden

 wrote Mr. Purkey, “Your correspondence also contained inappropriate language. This is to

 inform you that I will not respond to correspondence containing inappropriate language.”).

        Despite the fact that Mr. Purkey regularly claims that staff broadcast their retaliatory

 threats, harassment, and abuse in front of large audiences, his allegations cannot be corroborated.

 For example, nine days before Mr. Purkey learned the federal government would end its sixteen-

 year hiatus from executions and schedule him to be put to death, Mr. Purkey filed a grievance

 alleging that the Officer in Charge threatened him in front of several witnesses. Ex. 14 at 843.

 According to Mr. Purkey:

        OIC Haulon came to the upper treadmill Rm [sic] and told me ‘you are a rat piece
        of shit for writing me up-and you try to shit me down, I’ll shit you down you rat
        piece of shit.’ . . . Haulon walked off screaming with all other staff hearing him as
        well as the orderly telling me, ‘you’re a rat piece of shit and I’m getting your ass


                                                  39
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 40 of 75 PageID #: 40




        sent back to phase I - he repeated this several times and then told me – screaming
        that, ‘if you don’t like that I’m going up and tear your cell apart – see what I can
        find and take.’ Everyone heard him screaming these threats out.” . . . Haulon told
        [Nurse Keller] ‘Everyone is tired of his b.s. writing people up . . . [s]o if you can
        write him for anything – do it.

 Id. (July 16, 2019 grievance) (emphasis added). Though Mr. Purkey identified witnesses by

 name, including an USP Terre Haute medical provider, the prison administration could not

 substantiate the complaint and has not taken any disciplinary action against OIC Haulon for this

 alleged incident over four months ago. See, e.g., id. at 945 (no disciplinary action taken against

 Case Worker English after Mr. Purkey claimed in a September 25, 2009, grievance that he, “with

 the entire range listening screamed at me, ‘no on [sic] fucking believes a word you say, we can

 shake your cell down whenever we want and take whatever we want as well. Now write that up”)

 (emphasis added). Mr. Purkey has gone to great lengths to comprehensively document what he

 perceives as retaliatory misconduct, habitually attaching additional pages of narrative to

 grievance forms in order to capture every minute detail of his delusions. See, e.g., id. at 966-67

 (December 22, 2008, grievance); id. at 947-48 (September 24, 2009); id. at 841-42 (August 21,

 2019, grievance). Yet after thorough investigations into every allegation, Mr. Purkey’s claims are

 routinely dismissed for lacking merit. See, e.g., id. at 976 (January 4, 2007 Letter from Warden

 stating, “All allegations are reviewed and referred to the appropriate office for investigation”).

        Nonetheless, Mr. Purkey is convinced correctional staff are regularly threatening and

 physically assaulting him. See, e.g., Ex. 15 at 1073. (March 15, 2012, Motion to Suspend

 Appellate Proceedings, claiming “Officer Newman spit in Purkey’s face telling him, ‘you want

 more of this keep filing your grievance and requesting law library’”); id. (claiming prison staff

 denied Mr. Purkey meals and told him “continue making complaints and you will not be feed at

 all”). As a result, he has been in constant “fear for [his] safety.” Ex. 14 at 858 (December 18,


                                                  40
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 41 of 75 PageID #: 41




 2018 grievance). See also id. at 864 (December 5, 2018, Declaration of Wesley Purkey); id. at

 844 (July 16, 2019, grievance).

        This fear is exacerbated by Mr. Purkey’s paranoia and delusional belief that correctional

 officers are responsible for numerous stabbings within the prison walls. According to Mr.

 Purkey:

        In the recent past OIC Wheeler orchestrated inmate Coone [sic] to being attacked
        by inmate Snar on lower C-Range. . . . Not long prior to this retaliatory incitement
        SCU Case Worker Edwards deliberately had inmate Roone moved to a differ-
        leisure group providing opportunity for another inmate to repeatedly stab Roone.

 Id. at 864 (December 5, 2018 Declaration of Wesley Purkey).

        Indeed, the “history underscoring SCU staff culture in using inmates to extract

 retaliation for them against other inmates that they have deep rooted animus against” has

 been a reoccurring theme in Mr. Purkey’s grievances. Id.; See id. at 967 (December 22,

 2008, grievance); Id. at 916-17 (August 28, 2010). As another example, Mr. Purkey

 incessantly accused both Case Worker Sutton and Unit Manager Thomas of plotting with

 other prisoners to force him to live in a cell “caked in feces.” Id. at 874 (November 4,

 2018, grievance). In a letter to Case Worker Sutton, Mr. Purkey wrote:

        Now it all come to light, the adolescent you and Thomas put out on the range--
        acting as your surrogate in making cell moves Friday, 11/2/18 went to inmate
        Bourgeois-- Thomas little bubby and they schemed-up my cell move. Move
        Bourgeois back to 404-C which he had previously caked with feces- move me to
        his last cell occupied 411-C. Do little feces caking in obscure places and place me
        at the end of the range next to Gabrion 8 – and then move one the adolescent little



 8
   In a letter to his counsel dated January 26, 2019, Mr. Purkey writes: “From the frying pan to the
 fire – after making complaints about my next door neighbor, Gabrion beating on the wall and
 blasting external speakers connected to his t.v. and radio all day and night – OIC Raymond
 refused to allow me [access to the law library and] the phone – despite submitting written


                                                 41
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 42 of 75 PageID #: 42




        click members into 419-C where I was supposed to be moved. . . . of course you
        were vividly aware of this scheme... So Mr. Sutton you utilized the adolescent to
        carry out your act of retaliation against me-good job.

 Id. In Mr. Purkey’s mind, the orderly in charge of cell assignments unapologetically advised Mr.

 Purkey that he was intentionally placed in a cell with feces because “you’re a piece of shit.” Id.

 at 873 (November 7, 2018, Declaration of Wesley Purkey).

        Even when Mr. Purkey is confronted with evidence discrediting his delusions, his

 erroneous beliefs are unshakeable. As an example, for a two-year period, Mr. Purkey filed an

 abundance of grievances reporting what he characterized as an “ongoing campaign of retaliation

 being taken against me by the 12[am]-8[am] shift, i.e. being waken up every twenty to thirty

 minutes and deprived of sleep almost every night for an inordinate period of time.” Id. at 910

 (September 9, 2010, grievance). See also id. at 941-42 (October 27, 2009, grievance); id. at 929

 (December 30, 2009, Letter to Warden Marberry); id. at 927 (January 3, 2010, grievance); id. at

 918 (August 3, 2010, grievance); id. at 908-09 (September 12, 2010, grievance); Ex. 45 at 1653

 (October 21, 2010, grievance). In each of these grievances, Mr. Purkey described elaborate

 night-long harassment and death threats by various correctional officers, with C.O. Hatfield 9 as

 the ringleader. See, e.g. Ex. 14 at 939-40 (November 2, 2009, grievance stating, “I am woke up

 and then he antagonizes me by telling me that ‘you’re going die [sic]; they are going to kill you




 request[s] per SCU policy.” Ex. 14 at 852. He then accuses staff of sanctioning Gabrion’s
 external speakers against SCU policy, specifically “for the purpose of harassing me.” Id.
 9
   Though Mr. Purkey has been fixated on C.O. Hatfield’s involvement in this “campaign of
 retaliation,” which Mr. Purkey believes he initiated, he has referred to C.O. Hatfield by at least
 three different names. Ex. 14 at 897. See, e.g., Ex. 14 at 941 (October 27, 2009 grievance saying
 Hailfile); Ex. 14 at 938 (November 04, 2009, grievance saying Hailfield); Ex. 14 at 897
 (November 16, 2010, Declaration of Wesley Purkey saying Halfhill).


                                                 42
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 43 of 75 PageID #: 43




 punk; you ain’t shit and your fucking grievances aren’t shit either”); id. at 938 (November 4,

 2009, grievance, stating “CO waoke [sic] me up by standing at my cell door holding his

 flashlight in my eyes and telling me that I am going to kill you punk, no one cares what you

 say”); id. at 941 (October 27, 2009, grievance stating that a correctional officer “hollered out ‘is

 your sissy ass still crying about that [sleep deprivation] bullshit. You need to fucking grew [sic]

 up you are nothing but a bitch . . . I don’t give a fuck about your grievance – I will kick your

 ass…’”). But on at least one occasion, the officer Mr. Purkey accused of such harassment was

 not even on duty at the time the allegations supposedly took place. Id. at 933 (November 23,

 2009, grievance).

        When a staff member confronted Mr. Purkey with this information, Mr. Purkey accused

 him of “glaring[ly] attempt[ing] to cover-up yet again further abuses by his fellow government

 workers.” Id. at 823 (December 2, 2009, grievance). Mr. Purkey was so convinced that his

 version of events was the truth that he demanded the staff consult the “camera setting [sic] just

 feet from my cell,” as he often does whenever accused of making false allegations. Id. See also

 id. at 818 (December 22, 2008, grievance claiming “the cameras on the range will clearly verify”

 his allegations); id. at 918 (August 3, 2010, grievance stating “the camera on the range will

 verify this cop’s malicious retaliatory actions being taken against me”); id. at 906-07 (October 3,

 2010, grievance stating, “The cameras on the range will verify these episodes and numerous

 others”). Often, review of video from the cameras at the prison proves that Mr. Purkey’s claims

 are derived, not from reality, but from his delusions and paranoia. See, e.g., id. at 896 (March 7,

 2011, Letter from Warden stating, “The appropriate staff member was interviewed, along with a

 review of the cameras, and it has been determined the staff member was adhering to established

 procedures in a professional manner”). On such occasions, this response merely feeds Mr.



                                                  43
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 44 of 75 PageID #: 44




 Purkey’s paranoia, as he becomes convinced the administrative staff have “have turned a blind

 eye and a deaf ear to the evidence depicted on the camera.” Id. at 899 (November 16, 2010,

 Declaration of Wesley Purkey).

        The frequency with which Mr. Purkey has filed grievances further illuminates his

 paranoia and delusional thinking. First, Mr. Purkey tends to file the same grievances repeatedly.

 At times, this repetitive filing seems to be motivated by Mr. Purkey’s belief that the prison staff

 are “doing everything they can to impede and thwart me from seeking redress . . . through the

 grievance process.” Id. at 980-81 (August 10, 2000, grievance). See also id. at 966-67 (December

 22, 2008, grievance stating, “because Mr. Julian, English and Ryherd have and continue to deny

 me access to administrative [grievance] forms I was required to borrow this one”); id. at 901-02

 (October 15, 2010, grievance stating, “Unit Team Edwards has clarified that he will not process

 any further grievances”); id. at 899 (November 16, 2010, Declaration of Wesley Purkey stating,

 “I have not been allowed to file any grievances – Period!”); id. at 891-92 (August 8, 2013,

 grievance alleging the “invention of a screening process by prison office to reject a prisoners

 [sic] otherwise legitimate grievance”). But as staff have repeatedly clarified, and as the sheer

 volume of grievances Mr. Purkey continued to file confirms, Mr. Purkey’s perception about his

 access to the grievance process is far from accurate. In an Inmate Request to Staff Member

 Response, the Unit Manager explained to Mr. Purkey:

        As for your access to the administrative remedy process, in the first eight
        months of 2012, you have been issued 48 informal resolution forms; eight in
        January, five in February, 15 in March, three in April, five in May, three in
        June, three in July, and six in August. Further review of your allegation reveals
        that you have filed 23 formal written Administrative Remedy Request, 20
        on the BP-229 (BP-9), and three Regional Administrative Remedy Appeal, BP-
        230 (BP-10).Therefore, evidence suggests you have not been denied access to
        the agency’s administrative remedy process.



                                                  44
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 45 of 75 PageID #: 45




 Id. at 893. See also id. at 958 (January 8, 2009, Letter from Warden stating, “Purkey has filed

 over 140 administrative remedies and . . . [t]here is no indication he is being denied access to the

 administrative remedy program”). Nevertheless, Mr. Purkey periodically sends grievances to his

 defense team to file in order to prevent the prison staff from tampering with or destroying his

 complaints. Ex. 5 at 42. See also Ex. 14 at 914 (Letter stating on August 31, 2010, Mr. Purkey

 mailed his attorney a grievance he believed a correctional officer had urinated on).

        Occasionally, Mr. Purkey’s repetitive filings are explained by his memory loss. On

 numerous occasions, he forgot he had already filed a grievance on the subject matter at issue. See

 e.g., id. at 890 (August 9, 2013, grievance stating, “Two hours after submitting the attached BP-8

 with allegation for retaliatory taking of my religious diet Case Manager Shephard returns the BP

 8 with his reponse [sic] (which demonstrates acute biasness) whereas he in mindboggling fashion

 claims that I have previously filed on this issue”). Most often, however, Mr. Purkey seems to file

 the same grievance multiple times because he cannot comprehend nor accept the responses

 provided by the prison administration. For example, despite repeatedly being told directly that

 “the filing of grievances or lawsuits has no impact on the decision of whether you will be

 advanced to Phase II,” Mr. Purkey continues to file several grievances accusing staff of

 retaliation each time he is denied Phase II classification. Id. at 973 (February 14, 2007, Letter

 from Warden to Mr. Purkey). See also id. at 878 (July 26, 2018, grievance alleging “retaliatory

 denial of my Phase II placement . . . which repeated denials, included the most recent as of July

 22nd., 2018 is based on deep rooted animus for the assistance being provided to other inmates in

 preparing, filing and prosecution litigation”).

        Mr. Purkey’s deep and sustained delusions around the campaign of retaliation towards

 him has led to numerous pro se filings which undermine his broader legal interests. Prior to



                                                   45
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 46 of 75 PageID #: 46




 receiving a death warrant, Mr. Purkey had filed several motions to withdraw his appeals and/or

 expedite his execution without consulting counsel, citing delusional retaliation beliefs as the

 impetus. See, e.g., Ex. 15 at 1118, 1121 (February 14, 2007, Motion to Withdraw Habeas

 Counsel(s) To Waive Habeas Proceedings and for Execution Date to Be Set, citing “malicious

 and abusive treatment for filing grievances on his behalf and other death row inmates”). In 2011,

 Mr. Purkey filed to withdraw his appeals in part because:

        [W]hen Purkey complained about fecal matter being mixed in with his food, and
        other food items being spit on the USP/TH Legal Department contacted Purkey’s
        habeas attorney, i.e. Gary Brotherton and advised him that they would subject
        Purkey to disciplinary action if he persisted with such complaints.

 Id. at 1092 (August 10, 2011, Motion to Withdraw Appeals). Among other acts of alleged

 retaliation, Mr. Purkey also claimed:

        After seeking redress for homosexual activities permeating the SCU by SCU 12-8
        a.m. staff Purkey was subject to yet further acts of retaliation such as; 1) his
        correspondence mailed was destroyed by the 12-8 shift who process such for
        mailing on that shift; 2) had chemicals sprays [sic] into his cell by the 12-8 a.m.
        shift which cause Mr. Purkey extreme distress and breathing problems; and 3) he
        was yet again threatened with disciplinary action by USP/TH Legal Dep’t via [his
        counsel] Mr. Brotherton if he continued to wage such complaints against staff.

 Id. In 2017, Mr. Purkey filed a motion to expedite his execution, because:


        After United States Penitentiary, Terre Haute, Staff literally destroyed Purkey
        legal correspondence that he ahd [sic] provided to them for mailing, as well as
        being forced over the past two and a half years to destroyed over two-thirds of his
        legal materials anent his capital proceedings coerced counsel turned a blind eye to
        such destruction and malicious actions by USP/TH Officials advising Purkey that
        he needed to deal with these problems himself. Purkey has available [sic] himself
        of all administrative efforts to address these malicious actions by USP/TH Staff
        and continue to suffer a plight of retaliation for such efforts that counsel has well
        turned a deaf ear and a blind eye to.




                                                 46
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 47 of 75 PageID #: 47




 Id. at 1038 (February 17, 2017, Petition for a Writ of Mandamus to Relieve Purkey of Coerced

 Counsel and for a Expeditious Execution Date to be Scheluded [sic]). In 2018, Mr. Purkey

 signed a declaration stating “Because of ongoing retaliation being taken against me . . . I have

 filed a motion with the court for a expeditious execution date to be scheluded [sic].” Ex. 14 at

 872-73 (November 7, 2018, Declaration of Wesley Purkey) Some of the acts of retaliation by

 staff that Mr. Purkey references include “deliberately interferring [sic] with [his] legal calls to

 my capital habeas attorneys,” pouring “piss” on his laundry bags, and “forc[ing him] to deal with

 caked feces underneath the bunk and table.” Id. Again on May 13, 2019, Mr. Purkey filed a

 petition to expedite execution of his death sentence. Ex. 15 at 1031. As an explanation for this

 request, Mr. Purkey offered:

        In fact on this date as in the protracted 5 or 6 years subjected Purkey [sic] to
        fabricated disciplinary action, denied him access to the law library and subjected
        him to a plethora of reprisals for Purkey addressing issues of his confinement and
        assisting other inmates with issues of their death row confinement. Other issues of
        Retaliation by SCU staff have been forcing Purkey to reside in feces covered
        cells’ [sic] and/or inciting other inmates against Purkey, labeling him as a snitch.
 Id.

        While Mr. Purkey frequently files motions to expedite his execution, or withdraw his

 claims, he just as frequently files to rescind these motions, illustrating his sharp vacillation. See,

 e.g., id. at 1116-17 (March 1, 2007, filing to rescind his motions to withdraw and motion to set

 an execution date just two weeks after his initial filing); id. at 1081-82 (September 20, 2011,

 filing to withdraw his Motions to Withdraw Appeals and to Withdraw Counsel which was filed

 only one month before); id. at 1036 (filing a “correspondence/pleading. . . withdrawing the writ

 of mandamus filed to proceed pro se and for the execution date to be schedule” which had been

 filed less than two weeks before); id. at 1258 (on September 13, 2019, the Southern District of

 Indiana received a single page Motion to Rescind Petitioner’s Pro Se Motion to Withdraw


                                                   47
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 48 of 75 PageID #: 48




 Petition(s) that had been written by Mr. Purkey mere days after his initial motion to withdraw).

 Because of Mr. Purkey’s sharp vacillation about whether he wants to be executed and his

 unwavering fixation on fictitious retaliation, Mr. Purkey is convinced his execution is a

 byproduct of his jailhouse lawyering rather than his repeated volunteering for execution.

        C.      Mr. Purkey’s dementia and marked decline over the past few years have
                exacerbated his long-term symptoms.

        Mr. Purkey has Alzheimer’s disease, a progressive neurodegenerative disease that

 impacts memory, intellectual function and behavior. Ex. 3 at 20-33. See also Ex. 9 at 89

 (Testing, medical and family history “strongly suggest” in 2016 that “Mr. Purkey is currently

 suffering the beginning stages of a cortical neurodegenerative disease, such as dementia”); Ex.

 12 at 120 (describing the reports of cognitive, physical and psychiatric decline and finding that

 this “reported change is very much consistent with progression of a cortical dementia”); see also,

 Irving B. Weinder and W. Edward Craighead, ed., The Cornsini Encyclopedia of Psychology,

 4ed. Vol 1., p. 71 (2010) (describing Alzheimer’s Disease).

        In the last two years, Mr. Purkey’s legal team has witnessed his accelerating physical and

 mental decline. Ex. 7 at 70. Mr. Purkey now frequently slurs his words, something he did not do

 previously, and his stutter, a feature since childhood, has become far more pronounced. Ex. 1 at

 3, 10; Ex. 5 at 44; Ex. 7 at 73. He has lost weight and he is more easily fatigued by visits with

 this legal team. Ex. 7 at 44. The right side of his face sags, and the right side of his mouth does

 not move when he talks. Ex. 1 at 10.

        Legal visits with Mr. Purkey underscore his significant memory problems. Ex. 7 at 44.

 While Mr. Purkey has always struggled to remember names, this problem has become noticeably

 worse. Ex. 5 at 45-47; Ex. 7 at 70-71. He has forgotten the names of some of the most important

 people in his life, including confusing his aunt’s name with his mother’s, forgetting the name of


                                                  48
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 49 of 75 PageID #: 49




 his ex-wife, and forgetting the name of his niece with whom he has remained in close contact

 while on death row. Id. At various points, he has forgotten the name of his current lawyers,

 Rebecca Woodman and Michelle Law, who have represented Mr. Purkey for five years, and on

 other occasions he confused Rebecca Woodman with a former lawyer. Ex. 5 at 46.

        He has also forgotten people and events in recent years. For example, he did not

 recognize a childhood friend when looking at his picture, and did not remember someone from

 death row at Terre Haute, where he has been incarcerated for over a decade. Ex. 7 at 70-71. He

 frequently forgets his requests, at times made just the day before. Id. at 73. He has forgotten

 significant events, like how or when he got divorced. Ex. 5 at 44. In the last year, he has

 forgotten dates that he knew previously, like his mother’s birthdate and the date of her death. Id.

 at 45. He repeats the same stories, “completely unprompted, as if he is reading from a script,”

 within the same legal visits without even realizing he is doing so. Id. He repeatedly requests the

 same documents, because he forgets he has received them. Id. at 49. Similarly, he forgets

 conversations he has had with his attorneys, wherein they have shared information about his

 case. Ex. 7 at 72. He is often confused as to what day of the week it is. Ex. 5 at 49.

        At times, Mr. Purkey tells the same stories with different endings, each time, believing

 them to be sincere descriptions. For example, in the very same visit he told the investigator that

 he thought he met his childhood friend in second grade and then later, without referencing the

 earlier statement, said it was sixth grade. Id. at 45. He described his relative as from El Paso and

 then Tucson in the same visit. Id. He relayed two entirely different versions of a phone call with

 his daughter, each time appearing to genuinely believe the version he was telling was the truth.

 Ex. 7 at 71. Mr. Purkey has memories that are clearly false, and yet he continues to believe them




                                                  49
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 50 of 75 PageID #: 50




 even after correction. For example, he remembers that the jury in his case deliberated at the guilt

 phase for 13 to 14 hours, when in fact, it only deliberated for two hours. Ex. 5 at 46.

        Mr. Purkey struggles to find words, and it takes him longer to express himself. Ex. 7 at

 73. Sometimes he simply cannot come up with the correct word and has to resort to describing

 the item he meant. For example, once he could not remember the term “flash drive” or “thumb

 drive,” so instead he said, “that little thing that would let [him come and go with all [his]

 documents.” Id. at 73. He frequently uses the wrong word or made-up words. Ex. 5 at 42-43. For

 example, he said “per batim” instead of “verbatim,” or “abolish” when he meant “admonish.” Id.

 at 43. Mr. Purkey described an apple pie in his hand as “chocolate.” Ex. 7 at 74.

        His conversations often reflect confused thinking. For example, in one visit, Mr. Purkey

 did not realize that his brother was also the grandson of their mutual grandmother. Ex. 5 at 46.

 Another time, he said that Terre Haute offered “a diabetic diet via facsimile only,” and recounted

 that his granddaughter did not want to visit the prison because she did not “want to do math.” Id.

 at 48. Mr. Purkey’s memories are disjointed and often nonsensical.

        Mr. Purkey’s cognitive decline, including in memory loss, is evident from

 neuropsychological testing administered in 2003 and 2016, and from expert evaluations in 2016

 and 2019. In 2003, Dr. Bruce Leeson administered neuropsychological testing that indicated

 areas of potential deficits, particularly in executive functioning, consistent with brain damage.

 See Ex. 9 at 81; Ex. 13 at 614-18. Although a psychologist retained by the Government, Daniel

 Martell, Ph.D., disagreed with some of Dr. Leeson’s interpretation of Mr. Purkey’s results, he

 agreed that the Test of Variable attention (TOVA) suggested deficits worthy of additional

 investigation. Ex. 9 at 81. All experts agreed that the 2003 testing did not reveal memory

 deficits. Id. Dr. Leeson’s testing did reveal, however, moderate microsmia on the Smell



                                                  50
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 51 of 75 PageID #: 51




 Identification Test (SIT)—a marker of orbital frontal damage associated with behavioral

 disinhibition or an early marker of dementias, including Alzheimer’s Disease and Frontal-

 Temporal dementia.

        In 2016, Dr. Robert Ouaou administered neuropsychological testing which showed

 impairments in executive functioning, as suggested in the 2003 testing. Id. at 88. In addition, the

 2016 testing revealed significant learning and memory deficits, not observed in the 2003 testing.

 Id. This result is evidence of the marked decline in memory since 2003. Id.

        The neuropsychological testing indicating cognitive deficits in executive functioning was

 consistent with brain imaging from 2003, when Mr. Purkey underwent positron emission

 tomography (PET) and magnetic resonance imaging (MRI) imaging. The PET scan results were

 abnormal in both temporal lobes, the right frontal lobe, the right posterior parietal lobe, the

 amygdala, the hippocampus, and the cerebellum. The PET scan showed marked reduction in

 metabolism in the temporal lobes, more extensive in the anterior right temporal lobe, although

 also present in the anterior left temporal lobe. Ex. 13 at 708. The reduction was seen bilaterally

 in both the amygdala, the part of the brain that processes risk and danger to events, and the

 hippocampus, the part of the brain responsible for memory and ability to learn from recent

 events. Id. The PET scan also revealed a reduction in the medial aspect of the temporal lobes,

 consistent with a quiescent (inactive) seizure focus, and suggestive of the likelihood of temporal

 lobe seizures. Id. The PET scan showed significant reductions in activity in the right front lobe,

 responsible for weighing future actions and planning, and the right posterior parietal lobe, the

 area associated with ability to understand social context. Id. at 709.

        The MRI results showed minor but definite changes in Mr. Purkey’s brain, in the form of

 periventricular (the area surrounding the ventricles of the brain) white matter foci. Ex. 13 at 709.



                                                  51
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 52 of 75 PageID #: 52




 These are areas of cerebral white matter that appear hyperintense on imaging. See generally, Ki

 Woong Kim, et al, Classification of white matter lesions on magnetic resonance imaging in the

 elderly, 64 Biol Psychiatry, 273 (2008). Although they are sometimes found in healthy elderly

 people, they are consistent with dementia as well as major psychiatric disorders including major

 depressive disorder, bipolar disorder, and schizophrenia. Id.

        Dr. Jonathan DeRight administered additional neuropsychological testing in August of

 2019. Based on this evaluation, Dr. DeRight diagnosed Mr. Purkey with Alzheimer’s disease.

 Ex. 3 at 27-28. Dr. DeRight administered two common screening tools for Alzheimer’s, both of

 which were suggestive of Alzheimer’s disease, the Mini Mental State Exam and the clock

 Drawing Test. On the MME, he scored 24 correct, falling well within the range of a positive

 screen for Alzheimer’s Disease. Id. at 26. His copy of the clock drawing was extremely low,

 below the first percentile. Id. at 32. He also had remarkably low scores in multiple areas

 significant for memory testing. Id. at 27. He scored in or below the first percentile in number

 sequencing, categories identification on the Modified Wisconsin Card Sorting Testing, facial

 recognition discriminability, copying the Rey Complex Figure, and recall of the figure. Id. at 30-

 32.

        Dr. DeRight opined that the collateral information about Mr. Purkey’s decline was also

 highly consistent with Alzheimer’s disease. Mr. Purkey’s worsening cognitive symptoms,

 including paraphasic word efforts, word loss, impaired recall of information he knew before, and

 incontinence, are indicative of the progression of Alzheimer’s disease. See id. at 27.

        The Alzheimer’s diagnosis is also consistent with Mr. Purkey’s long family history of

 neurogenerative diseases and mental illness on both his paternal and maternal sides of the family.

 Id. at 21. Several members of his mother’s side of the family had neurogenerative diseases. His



                                                 52
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 53 of 75 PageID #: 53




 great-aunt Ms. Burke had “organic brain syndrome” at the time of her death. His great-uncle

 William Haberthier had Parkinson’s disease and his great-great grandmother, Anna Haberthier

 was found incompetent because of her condition of “senility.” Ex. 35 at 1528-33 (Anna

 Haberthier guardianship).

        Mr. Purkey’s mother, Velma Johnson, struggled with mental illness, anxiety and

 depression throughout her life, and was institutionalized in the psychiatric ward at St. Francis

 hospital on at least five occasions. Ex. 13 at 220-222, 223-227, 242-246, 247-251, 252-255. She

 was also an alcoholic, who was hospitalized multiple times for detoxification. Ex. 10 at 94-97;

 Ex. 13 at 242-246, 252-255, 302-311, 312-327; Ex. 44.

        Mr. Purkey’s father Jack Purkey served in World War II as a young man, and for decades

 of his life after his discharge, suffered from anxiety, depression, “nervous spasms” and

 alcoholism, requiring multiple inpatient hospitalizations. Ex. 13 at 186-90, Ex. 42 at 1642-45. He

 committed suicide in 1984 when he was 60 years old. Ex. 13 at 330-33.

        Neurogenerative diseases runs through Mr. Purkey’s father’s family, too. Mr. Purkey’s

 paternal aunts, Marguerite Hotchkiss and Irene Barlett, his paternal great-grandmother, Nancy

 Ida Purkey, and his great-uncle, Roy Purkey, all had neurogenerative diseases. Ex. 18 at 1464-

 65; Ex. 37 at 1627; Ex. 40 at 1641; Ex. 43 at 1651. Like Mr. Purkey, his father and several of his

 siblings also stuttered. Ex. 13 at 806; Ex. 43 at 1651.

        D.      Mr. Purkey’s long-term inability to effectively communicate with counsel is
                evidence of his present incompetence.

        Mr. Purkey’s inability to rationally communicate with counsel at every stage in his

 capital proceedings is readily apparent from the record. See, e.g., Ex. 13 at 590 (Order noting

 trial counsel’s assertion that, “Mr. Purkey’s condition has deteriorated to such a significant

 degree that be now cannot assist counsel. Mr. Purkey simply cannot focus on the case, and


                                                  53
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 54 of 75 PageID #: 54




 discuss case-related matters, because of the psychic difficulties which he is experiencing”); id. at

 807 (declaration from post-conviction counsel stating, “His complex mental health problems

 made it difficult for him to meaningfully participate in his defense. Mr. Purkey’s competence

 became our main mental health concern”); Case No. 2:19-cv-414, Dkt. 61, at 5 (Ex Parte)

 (present “counsel themselves have a significant basis for believing Mr. Purkey to be incompetent

 based on mental impairments and onset of dementia”). This history further supports Mr.

 Purkey’s present inability to rationally understand the reason for his impending execution.

 Though his defense team has repeatedly sought to advise him about his execution set for

 December 13, 2019, his incompetence has consistently interfered. This Court should consider his

 past and present difficulties communicating with counsel as evidence of his current

 incompetence under Ford and Panetti. 10


 10
    Unlike the States, the federal government has neglected to promulgate statutory procedure or
 protocol administering Ford and Panetti. The majority of states that have considered the issue
 have determined that the ability to consult with counsel rationally is relevant to the question of
 an individual’s sanity at the time of execution. In nine states, statutes or case law provide for
 consideration of a defendant’s capacity to assist counsel in determining competency for
 execution. See Alabama, Ala. Code § 15-16-23; Colorado, Colo. Rev. Stat. §§ 18-1.3-14;
 Mississippi, Miss. Code Ann. § 99-19-57(2); Missouri, RSMo § 552.060.1; Nebraska, Neb. Rev.
 Stat. Ann. § 29-2537 (LexisNexis 2010); North Carolina, N.C. Gen. Stat. Ann. § 15A-1001(a);
 Ohio, Ohio Rev. Code. Ann. § 2949.28-29; Oklahoma, Bingham v. State, 169 P.2d 311, 314-25
 (Okla. Crim. App. 1946); South Carolina, State v. Downs, 631 S.E.2d 79, 81 (S.C. 2006). Only
 six states explicitly reject capacity to assist counsel as a valid consideration. See Arkansas, Ark.
 Code Ann. § 16-90-506(d)(1)(b)(i); Florida, Fla. Stat. Ann. § 922.07; Indiana, Overstreet v.
 State, 993 N.E.2d 179 (mem) (Ind. 2013); Kentucky, KRS § 431.213(2); Pennsylvania, Com. v.
 Watson, 952 A.2d 541 (Pa. 2008); Tennessee, State v. Irick, 320 S.W.3d 284, 294 (Tenn. 2010).
 Further, the American Bar Association has recommended that jurisdictions adopt procedures that
 preclude the execution of prisoners with a mental disorder that impairs their capacity to
 understand or communicate pertinent information or otherwise assist counsel. ABA Task Force
 on Mental Disability and the Death Penalty, Recommendation and Report on the Death Penalty
 and Persons with Mental Disabilities, 30 Mental & Physical Disability L. Rep. 668, 673 (2006).



                                                  54
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 55 of 75 PageID #: 55




        For over a decade, Mr. Purkey has repeatedly and indiscriminately filed motions to fire

 counsel that are riddled with evidence of his severe mental illness and paranoia. Throughout

 these motions, Mr. Purkey describes a “complete breakdown in communication” based on his

 belief that counsel said and did things that never actually happened. Ex. 15 at 1374-78

 (September 18, 2013, Motion for An Extension of Time for Filing Petition for Panel Re Hearing

 and to Withdraw Counsel and to Proceed Pro se in these Proceedings). For example, in his third

 motion to withdraw post-conviction counsel over a five month period, Mr. Purkey accused

 counsel of employing “commandeering, controlling and strong-arm tactics denying Purkey the

 right to assist in these [post-conviction] proceedings,” refusing to respond to any of his

 correspondence “with the exception of one (1) time,” and deleting issues from filings “behind

 [his] back.” Id. at 1432. In 2011, Mr. Purkey again filed a motion to remove these same attorneys

 from his case, providing the following as an explanation:

        Both Teresa Norris and Gary Brotherton have reiterated many times over that they
        will not allow Purkey to assist in these habeas appellate proceedings, and have
        clarified through Gary Brotherton’s statement that, “we will run roughshod over
        your case and there is absolutely nothing that you can do about it.” In fact this
        declaration has been reiterated many times over the past three and a half years
        when Purkey has tried to discuss issues of both law and fact predicating his
        habeas proceedings.

 Id. at 1084 (August 23, 2011, Motion to Withdraw Counsel and Proceed Pro Se). In the same

 motion, Mr. Purkey also accused his counsel of stating, “they are ‘sick and tired’ of hearing

 Purkey whine about the conditions of his confinement on death row,” that “he had no right to

 complain,” and that “Purkey needed to suck this up and deal with it.” Id.




                                                  55
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 56 of 75 PageID #: 56




        Despite such serious and repeated accusations, the court never granted Mr. Purkey’s

 motions to remove his post-conviction counsel from his capital case. See, e.g., id. at 1053, 1056

 (May 16, 2012 Motion to Withdraw Appellant Counsel And For Leave Of The Court To Proceed

 Pro Se, noting “animus by counsel against Purkey” and citing, among other accusations, his

 attorneys response “we are tired of hearing you cry about the b.s. on the unit” after Mr. Purkey

 informed them of retaliation by prison staff); id. at 1048 (September 18, 2013, Motion for An

 Extension of Time for Filing Petition for Panel Re Hearing and to Withdraw Counsel and to

 Proceed Pro se in these Proceedings, claiming that his counsel told him “it did not matter

 whether Purkey lived or died because they would be paid”). Mr. Purkey’s motions to fire counsel

 were often quickly followed by motions to rescind such requests. See, e.g., id. at 1081

 (September 20, 2011, Motion to withdraw, requesting to withdraw his Motions to Withdraw

 Appeals and to Withdraw Counsel which was filed only one month before). This sharp

 vacillation significantly hindered his ability to work with counsel. Post-conviction counsel

 described her representation of Mr. Purkey, stating “Every day was an effort to keep Mr. Purkey

 from flying off in a completely different direction so that he could work with us productively

 enough to get the § 2255 petition filed and litigated without him constantly threatening to file

 motions to proceed pro se or to waive his litigation because he was upset about other things.” Ex.

 13 at 815.

        Additionally, Mr. Purkey’s fixation on illogical ideas has been an obstacle in his ability to

 effectively communicate with every attorney who has ever worked on his capital case. Ex. 13 at

 815 (former counsel noting “Mr. Purkey had entrenched opinions about what needed to be done

 on this case, and he was not willing to entertain my opinions if they were contrary to his rigid

 way of thinking”). For instance, from trial through habeas proceedings, Mr. Purkey has



                                                 56
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 57 of 75 PageID #: 57




 demanded that his counsel investigate the “terroristic campaign against [him] for a fifteen month

 period” orchestrated by his ex-wives, the FBI, the Kansas Bureau of Investigations, and the DEA

 “in the name of revenge.” Ex. 5 at 40; Ex. 14 at 978-79. See also Ex. 7 at 72 (“Wes was often

 fixated on proving Claire poisoned him and frequently demanded that his defense team

 investigate it further”). In a Letter to his trial counsel on January 20, 2002, Mr. Purkey wrote:

        Is there anyone out there who gives a shit about this information? As I previously
        told you – the fucking DEA was involved in what happened to me in Wichita –
        the magnitude of this case is unbelievable and I realize as much but god damn it
        it’s the fucking truth! . . . Don’t let me be served the same placebo representation
        I fell prey to at stinking fucking Wyandotte County.

 Ex. 14 at 978-79. As another example of Mr. Purkey’s illogical fixations interfering with his

 ability to work with counsel, post-conviction counsel described an incident in which “he mailed

 [her] a bag of stale potato chips he had been served with his prison meal and insisted that [she]

 fight that grievance battle for him. When [she] declined it became a huge issue for him as most

 things did.” Ex. 13 at 814. See also Ex. 5 at 54 (stating that when she refused to leave records

 with Mr. Purkey at the prison, “[h]e became irrational stating that the records about John [whom

 he had never met] that he had just seen for the first time that day meant more to him than life

 itself”); id. (stating that Mr. Purkey has repeatedly and inaccurately asserted over the last five

 years that he never gave his current counsel Rebecca Woodman and Michelle Law permission to

 work on his case).

        Mr. Purkey’s ability to work with his present counsel has also been severely encumbered

 by his delusion-based belief that they are conspiring with prison officials to have him executed in

 retaliation for filing grievances and lawsuits challenging the conditions of death row. As the

 mitigation specialist on his defense team described: “When [his attorneys] do not do as he says,

 Wes internalizes that decision as evidence of their desire to cause him harm, and more


                                                  57
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 58 of 75 PageID #: 58




 specifically, for him to be executed. In this way, he sees them as part of the conspiracy against

 him and his efforts to litigate against the prison.” Ex. 5 at 54. Mr. Purkey’s paranoia and distrust

 of his counsel is so severe that three months before his scheduled execution date, he told them he

 was going to remove them from his visitation list and accused them of having lied to him for five

 years to promote their “hidden agenda.” Id. at 55.

        Though Mr. Purkey’s attorney-client relationships have been crippled for years by his

 belief that he is represented by attorneys who are not motivated by his interests, his dementia has

 only exacerbated the problem. Id. As Dr. Agharkar opined:

        The lack of rationality from Mr. Purkey’s delusional thoughts and paranoia are
        compounded by the deterioration of his brain from his dementia. As his brain
        deteriorates, the problems of paranoia worsen and become a self-reinforcing
        cycle. The paranoia makes it hard for him to deliberate and weigh new
        information. He does not trust anyone, and that distrust is heightened by his
        memory failings and complex PTSD. He lacks the ability to know who is trying to
        hurt and who is trying to help him.

 Ex. 1 at 12. Mr. Purkey’s memory problems fuel his belief that his attorneys are lying to him and

 secretly working against him. In October 2019, for example, Mr. Purkey lashed out at his

 mitigation specialist because he did not remember that his attorneys would not be joining her on

 the legal visit. Ex. 5 at 49. When she offered to write down any information he wanted relayed to

 his attorneys, he refused, “noting that doing so would just give the appearance that they were

 working on his case.” Id. He then abruptly ended the visit after she corrected him about the date

 his attorneys were next scheduled to visit. Id. Mr. Purkey’s execution date is less than a month

 away, and counsel struggle to maintain a working relationship with him, as he sometimes cannot

 even remember the names of those on his defense team. Id. at 46.

        E.      Mr. Purkey’s cognitive decline has continued to deteriorate over the past
                eight months, further evidencing his present incompetency.



                                                  58
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 59 of 75 PageID #: 59




        Similar to Dr. DeRight’s conclusion in August 2019 that Mr. Purkey’s worsening

 symptoms and cognitive decline are indicative of the progression of Alzheimer’s disease, Dr.

 Thomas Hyde, a neurologist, concluded in June 2020 that there is “substantive evidence of Mr.

 Purkey’s neurological deterioration over time affecting memory and cognitive function that is

 compatible with the diagnosis of a dementing disorder.” Ex. C at 76, ¶ 13 (T. Hyde Decl.). Dr.

 Hyde’s conclusion is based on a close review of Mr. Purkey’s extensive records, including

 mental health records, family birth and death records, and expert reports. Id. at 75. While unable

 to make a definitive diagnosis without the benefit of an in-person visit (which has been

 impossible due to the COVID-19 pandemic) or a review of recent medical records or current

 diagnostic testing, Dr. Hyde nevertheless concludes that Mr. Purkey’s “intellectual deficits,

 paranoia, and delusional beliefs, and the course of his progressive deterioration are consistent

 with the diagnosis of dementia.” Id. at 81.

        Further, Mr. Purkey’s mitigation specialist has witnessed Mr. Purkey’s recent continual

 and rapidly declining cognitive abilities both in-person before the USP Terre Haute lockdown

 due to the COVID-19 virus and even by telephone since the lockdown despite the severe

 limitations of telephonic consultations. See generally Ex. C at 111-17. In Dr. Vartkessian’s most

 recent visits with Mr. Purkey – the last one being in early March 2020 – he struggled to describe

 things that he once could. For example, Mr. Purkey described the long-sleeved thermal shirt that

 he was wearing as a tank top, which Dr. Vartkessian would not have been able to observe

 without being there with Mr. Purkey. Id. at 112. Mr. Purkey also could not recall dates

 independently without the assistance of a list he could reference. Id. Dr. Vartkessian observed

 Mr. Purkey’s declining ability to recall names of people with whom he had regular contact, such




                                                 59
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 60 of 75 PageID #: 60




 as officers who walked past during the visit, his own grandson, or his long-time defense

 attorneys. Id. at

         F.      The Government has obstructed Mr. Purkey’s access to counsel, expert
                 assistance as well as testing, and has refused to provide Mr. Purkey records
                 relevant to his incompetency.

         Since August, 2019, counsel for Mr. Purkey has made repeated efforts to obtain

 information from the BOP to further evaluate Mr. Purkey’s incompetency. See Ex. C at 152 (R.

 Woodman Decl.) The Government has repeatedly stonewalled these efforts, refusing to provide

 the requested information and denying access to expert testing and highly probative

 contemporaneous information about Mr. Purkey’s mental and physical health. Mr. Purkey’s

 counsel still has not received any of this requested information with only 21 days remaining

 before the Government plans to carry out his execution. Id. The Government’s months-long

 failure to provide this relevant information has now been exacerbated by the COVID-19

 pandemic. Mr. Purkey’s counsel and medical experts have been unable to visit Mr. Purkey for

 months. As Drs. DeRight and Hyde have stated, these in-person visits from individuals who have

 known Mr. Purkey for some time and have witnessed his mental decline over the years are

 critical to understanding the trajectory of his progressive dementia and his present mental state.

 See Ex. C. at 51 (Letter from Jonathan DeRight, PhD, ABPP-CN, Woodbridge Psychological

 Associate, PC, to Rebecca E. Woodman, Esq., Attorney at Law, L.C. (June 14, 2020)); id. at 75,–

 81 ¶¶ 11–12, 14 (Dr. Hyde expert report, noting observations over time by mitigation specialists

 Fox & Vartkessian); id. at 119–25 ¶¶ 4, 11, 22–25 (E. Vartkessian’s description of the kind of

 information only available through in person, face-to-face visits).

         For almost ten months, Mr. Purkey’s counsel has continually requested Mr. Purkey’s

 updated BOP medical and mental health records, administrative records, the surveillance video



                                                 60
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 61 of 75 PageID #: 61




 from Mr. Purkey’s cell, and the BOP death watch protocol—all of which are relevant to Mr.

 Purkey’s current mental state and functioning. The BOP first told Mr. Purkey’s counsel that the

 information could only be obtained indirectly, such as through the Freedom of Information Act

 (“FOIA”) process (even though the request was for Mr. Purkey’s own records and made by Mr.

 Purkey’s attorney of record). Ex. C at 152–55, 179 (R. Woodman Decl.) On October 9, 2019, Mr.

 Purkey’s counsel submitted expedited FOIA requests for the information to the BOP when his

 execution was scheduled for December 13, 2019. Ex. C at 154, 183–96 (R. Woodman Decl.);

 Complaint, Exhibit 17 at 1456, Purkey DC Ford Matter (D.D.C. Nov. 26, 2019), ECF No 1-20.

 Counsel also sent a copy of this request to BOP Legal Counsel (from whom Mr. Purkey’s counsel

 had also unsuccessfully requested the cell video footage on September 17, 2019). Ex. C at 154,

 195–96 (R. Woodman Decl.).

        In a letter from the BOP dated October 10, 2019, Mr. Purkey’s counsel was notified that

 the request for expedited processing was granted and would be processed as soon as practicable,

 but that processing the request may nonetheless take up to six months. Complaint, Exhibit 16 at

 1454–55, Purkey DC Ford Matter (D.D.C. Nov. 26, 2019), ECF No. 1-19; Ex. C at 155, 197–99

 (R. Woodman Decl.). On October 11, 2019, counsel for Mr. Purkey wrote again to BOP Legal

 Counsel, noting that the response time was “untenable” given Mr. Purkey’s pending execution

 date was two months away and requesting the records as soon as possible. Ex. C at 155, 200–02

 (R. Woodman Decl.). BOP Legal Counsel responded on October 16, 2019 that she would follow

 up to see about a more expedited time frame. Id. at 155 ¶ 13.

        On November 11, 2019, counsel for Mr. Purkey again asked for Mr. Purkey’s medical

 records and video records. Id. at 155, 206–07 (R. Woodman Decl.); Ex. 13. This time, counsel

 asked that Defendant BOP provide the records within ten days in light of Mr. Purkey’s pending



                                                61
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 62 of 75 PageID #: 62




 execution date. Id. BOP Legal Counsel acknowledged that “everyone involved is cognizant that

 time is of the essence,” and agreed to forward the communication to the FOIA personnel

 handling the request. Id. Despite this, no production of relevant records was made.

        Even after Mr. Purkey’s initial execution warrant expired, Mr. Purkey’s counsel

 continued to pursue these critical records and the BOP continued to refuse to provide them. On

 February 3, 2020, Mr. Purkey’s counsel submitted updated and renewed FOIA requests seeking:

 (1) BOP policies and procedures pertaining to BOP surveillance of Mr. Purkey as well as copies

 of video surveillance tapes of his cell, and (2) Mr. Purkey’s medical, mental health, and

 administrative BOP file (including disciplinary records). See id. at 161, 301–12 (R. Woodman

 Decl.). A supervisory attorney at the BOP acknowledged receipt of the requests and stated that

 the information would be forwarded to the FOIA processor who would reach out if more

 information was necessary to fulfill them. See id. at 161, 323–25 (R. Woodman Decl.). Neither

 the FOIA processor nor any other person at the BOP has requested further information to

 facilitate the FOIA request and the requested information has still not been produced. R.

 Woodman Suppl. Decl. ¶ 7. Defendants, however, first disputed that Mr. Purkey had renewed his

 FOIA requests, and then remarkably represented that the BOP did not have any record of the

 updated or renewed FOIA request. See Ex. C at 161–63, 330–33 (R. Woodman Decl.).

        Mr. Purkey’s counsel pressed the issue of Defendants’ failure to provide Mr. Purkey’s

 records or grant access for testing in Mr. Purkey’s March 16, 2020 Opposition to Defendant’s

 Motion to Dismiss. Mem. in Supp. of Pl. Opp. to Defs.’ Mot. to Dismiss 7–10, ECF 20. 11 On




 11
   Counsel specifically argued that Defendants should grant access to the necessary materials because
 waiting for a short warrant period would impose an “‘unrealistic time-frame’ to allow counsel to
 obtain the information it needs to prepare for a competency hearing, this court to conduct it, and an


                                                  62
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 63 of 75 PageID #: 63




 June 15, 2020, shortly before receiving notice of the new warrant, and on June 25, 2020, Mr.

 Purkey’s counsel again followed up with BOP Legal Counsel about the 2020 FOIA requests. See

 Ex. C at 163–64 ¶ 32, 336–81 (R. Woodman Decl.); Ex. H at 30–31, 33–34 (R. Woodman Suppl.

 Decl.). On June 26, 2020, BOP Legal Counsel claimed that she was “unaware of any outstanding

 requests for medical and psychological records” and that “the two quickest ways” to obtain

 “medical and psych” files were to ask Mr. Purkey to request them or “through the discovery

 process.” Ex. H at 34, 47–48 (R. Woodman Suppl. Decl.). As recently as June 29, 2020,

 Defendants in the Purkey DC Ford Matter refused to provide the relevant records to Mr. Purkey

 and failed to address why, after eight months, Mr. Purkey has not received the materials through

 the “expedited” FOIA process. See Ex. G at 2–12; see also Defendants’ Opposition to Plaintiff’s

 Motion for Renewed Preliminary Inj., Purkey DC Ford Matter (D.D.C. June 26, 2020), ECF No.

 26, attached hereto as Ex. D at 29–32. On July 4, 2020, a federal holiday, BOP Legal Counsel

 inexplicably changed position, responding that “I have provided Mr. Purkey’s entire medical and

 psychological files to the AUSAs involved in his case (copied here). They have agreed to

 produce the same to you under the rules for discovery.” R. Woodman Suppl. Decl. ¶¶ 5,7. These

 records have not been produced and there is now insufficient time before the scheduled

 execution to meaningfully review the documents. See id.

        The reports from Dr. DeRight and Dr. Agharkar and declaration from Dr. Hyde

 illustrate that important questions of fact regarding Mr. Purkey’s competency cannot be fully

 answered without the withheld medical and BOP records. For example, Mr. Purkey’s legal

 team reports that Mr. Purkey appears to be incontinent. Complaint, Exhibit 3 at 25, Purkey DC



 appellate court to review it.” Mem. in Supp. of Pl. Wesley Purkey’s Opp. to Defs.’ Mot. to Dismiss
 10, ECF No. 20.


                                                 63
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 64 of 75 PageID #: 64




 Ford Matter (D.D.C. Nov. 26, 2019), ECF No. 1-1. This is an important marker of Alzheimer’s

 Disease. Id. at 28. The medical records may shed light on when Mr. Purkey’s incontinence

 began, and the extent of his loss of this biological function. Dr. Agharkar noted that Mr. Purkey

 has less movement on the right side of his face, as if he had suffered a stroke. Ex. B at 11.

 Without the medical records, counsel lacks information about whether Mr. Purkey has had a

 stroke. These questions are merely illustrative, not exhaustive, of the information withheld. The

 need for the withheld medical records is especially pressing because neither Mr. Purkey’s

 counsel nor counsel’s expert witnesses have been able to visit Mr. Purkey since March 2020 to

 evaluate whether Mr. Purkey’s cognitive and physical impairments have worsened. Further,

 continuous observation is imperative to identify the declining functions and cognitive

 awareness that are hallmarks of persons with dementia. This is one reason the surveillance

 footage from Mr. Purkey’s cell is so critical in addition to his medical and administrative

 records. Range video surveillance, which shows Mr. Purkey in his typical prison setting, will

 provide for observation of Mr. Purkey’s condition in a way that the somewhat artificial setting

 of a visitation cannot.

        Defendants have also prevented Mr. Purkey’s access to highly probative testing ordered

 by his experts. On September 26, 2019, Dr. Agharkar ordered brain image testing based on Mr.

 Purkey’s history of cognitive deficits and the need to rule out an intracranial process. See Ex. C

 at 155–56, 208–11. Counsel contacted appropriate authorities at USP Terre Haute to address

 institutional issues associated with carrying out such testing and were advised that such testing

 would require a court order, had to be conducted on-site by Defendant vendors, and that Mr.

 Purkey’s defense counsel had to pay for the testing. Id. at 156 (R. Woodman Decl. ¶ 15, Exs.

 16–17). Mr. Purkey’s counsel filed an ex parte motion for brain imaging in October 2019 in



                                                  64
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 65 of 75 PageID #: 65




 Mr. Purkey’s habeas case, requesting a Court order directing that such testing occur at no cost

 to the Court. See Id. (R. Woodman Decl. ¶ 15, Ex. 18). The motion was denied on November

 20, 2019 because it was not related to a Ford claim. Order Denying Pet. for a Writ of Habeas

 Corpus, Purkey v. United States, Case No. 2:19-cv-00414-JPH-DLP (S.D. Ind. Nov. 20, 2019),

 ECF No. 76 (Ex Parte); see Ex. C (R Woodman Decl. ¶ 18).

        On June 15, 2020, Mr. Purkey’s counsel requested that Dr. DeRight be allowed to visit

 and evaluate Mr. Purkey in person. See Ex. C at 163–64, 336–38 (R. Woodman Decl. ¶ 32, Ex.

 39). Dr. DeRight last conducted an in-person examination of Mr. Purkey in August of 2019. Id.

 See Ex. C at 51. Standard best medical practices require repeated neuropsychological

 examinations, including up-to-date neuroimaging and blood laboratory tests, to assess Mr.

 Purkey’s current abilities and the progression of his dementia. Id. Dr. Hyde also made clear that

 additional examination and testing is necessary. See id. at 74 (T. Hyde Decl. ¶ 8) (stating that “a

 complete neurological assessment includes a face-to-face interview and physical neurological

 examination of Mr. Purkey, and follow-up with relevant diagnostic testing,” to include an MRI,

 EEG, a variety of blood tests, spinal tap, and PET scans).

        Defendants have also interfered with counsel’s access to Mr. Purkey during this critical

 period before and during the current pandemic and USP Terre Haute’s lockdown. In October

 2019 Mr. Purkey filed, among other filings, a pro se request to withdraw pending litigation. See

 Ex. C at 157–58 (R. Woodman Decl.). The Southern District of Indiana ordered an October 31,

 2019 telephonic hearing regarding those filings with Mr. Purkey and his counsel. Id. (¶ 20). In

 anticipation of that hearing, Michelle Law, counsel for Mr. Purkey, traveled to USP Terre Haute

 from her office in Springfield, Missouri. Id. By car, this trip is over six hours one way. The

 prison refused to allow counsel to meet with Mr. Purkey in preparation for the telephone



                                                  65
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 66 of 75 PageID #: 66




 conference. Id.

         The government has also interfered with counsel’s access to Mr. Purkey during this

 critical period before and during the current pandemic and prison closure. See id. at 157–58 (R.

 Woodman Decl.). This access to Mr. Purkey by both his legal counsel and medical experts

 continues to be impeded by the COVID-19 pandemic, the USP Terre Haute COVID-19 outbreak,

 and the BOP’s complete lack of preparation to deal with visitations, let alone executions during

 this extreme medical emergency. BOP has yet to officially release any written safety protocols or

 procedures regarding visitations to USP Terre Haute during the pandemic. See id. at. 166, 365–

 66. In fact, communications with BOP Legal Counsel indicate that such protocols and

 procedures do not yet exist. This is troubling and, ultimately, unacceptable, particularly given

 there has been a confirmed death and ongoing infections from COVID-19 at USP Terre Haute.

 See id. at 165 (R. Woodman Decl.). COVID-19 is a global pandemic, that has sickened over two

 million people and resulted in over 119,000 deaths in the United States alone. Id. at 53 (J.

 Goldenson Decl. ¶ 8). Cases continue to rise in states across the country, including in the

 Midwest. Id. Prisons and other detention facilities pose heightened risks for exposure and

 transmission of the COVID-19. Id. at 56 (¶ 17). The lack of adequate ventilation, inability of all

 prisoners and staff to practice social distancing, inadequate hand washing, and insufficient

 cleaning practices all contribute to the increased risk for the rapid spread of COVD-19 in prisons.

 Id. (¶¶ 18–31).

         In recognition of the threat of COVID-19, the BOP has suspended all social and legal

 visits across the country. 12 All visitation at USP Terre Haute has been suspended since March


 12
    BOP Implementing Modified Operations, Fed. Bureau of Prisons,
 https://www.bop.gov/coronavirus/covid19_status.jsp (last visited June 21, 2020).




                                                         66
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 67 of 75 PageID #: 67




 13, 2020. At the time of this filing, the BOP website still states that no visitors are allowed at

 USP Terre Haute and that all social and legal visits for all BOP facilities remain suspended. Id. at

 61 (J. Goldenson Decl. ¶ 39). With scant testing, and no published data about the number of tests

 administered at USP Terre Haute, it is impossible to know the full scale of the infection. Id. (¶

 37).

        Mr. Purkey’s counsel immediately contacted BOP Legal Counsel to discuss USP Terre

 Haute’s visitation policy after receiving notice of Mr. Purkey’s new execution warrant. Id. at

 166, 363–64 (R. Woodman Decl. ¶ 37, Ex. 50). BOP Legal Counsel expressed willingness for

 legal visits to resume but could not provide any official protocols regarding visitation or safety

 precautions, despite the COVID-19 pandemic and outbreak at USP Terre Haute. See id. (Ex. 51).

 Although BOP Legal Counsel stated that she would provide Mr. Purkey’s counsel with a written

 policy the next day, June 17, 2020, Mr. Purkey’s counsel has yet to receive any official

 documentation regarding legal or expert visits despite following up multiple times with BOP

 Legal Counsel. Id. (¶ 38, Ex. 52). This makes it impossible to plan for any type of visit,

 particularly since getting to the prison would require virtually every member of Mr. Purkey’s

 defense team to travel hundreds of miles, some necessarily by plane, during a pandemic. See id.

 BOP Legal Counsel indicated only that the prison anticipated installing Plexiglass on Thursday,

 June 25, 2020 for possible use during visits. Id. (¶ 38). A single email referencing the possible

 installation of a piece of Plexiglass (with no supporting details) falls far short of the coordinated

 formalized plan necessary to protect Mr. Purkey, his medical experts, and counsel, as well as

 prison staff, prisoners, and members of the community. BOP has not explained how visitation is

 suddenly safe for the four inmates who have execution warrants and their visitors, but still too

 dangerous for the over 1200 other prisoners at USP Terre Haute and their visitors. In any case,



                                                   67
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 68 of 75 PageID #: 68




 the cursory and unplanned approach is entirely insufficient to protect Mr. Purkey, his medical

 experts, and counsel from exposure to COVID-19, particularly in the close quarters with limited

 ventilation and air flow within death row visitation rooms, while also providing adequate access

 to Mr. Purkey to make meaningful assessments. Ex. C at 62 (J. Goldenson Decl. ¶ 40).

        All three of Mr. Purkey’s expert witnesses have made clear how vital it is for Mr.

 Purkey’s legal team to have in-person visits, testing, imaging, and examinations to obtain an

 accurate assessment of the progression of his dementia. See Ex. B (B. Agharkar Report); Ex. C at

 74–82 ¶¶ 8–9, 11–12, 15–17 (T. Hyde Decl.); Ex. C at 51 (DeRight June 14, 2020 Letter). By

 fast-tracking Mr. Purkey’s execution, the Government ignores the unfortunate realities of the

 COVID-19 pandemic, creating an impossible choice for Mr. Purkey’s experts and counsel: in

 order to help save Mr. Purkey’s life, they must risk their own life and the lives of their family

 members or medically vulnerable persons to whom they provide care. Mr. Purkey must face the

 prospect of dying without his legal and spiritual advisors, and without familial support by his

 side—either because they will not be permitted to visit him, or because they must risk their lives

 to do so. Ex. C at 62-63 (J. Goldenson Decl. ¶¶ 40–49). Even the family members of the victim

 of Mr. Purkey’s crime must make this difficult decision, as it is their right to attend the

 execution. Id. (¶¶ 44–49).

        The Government’s decision to schedule Mr. Purkey’s execution with only one month’s

 notice, after its months-long refusal to provide relevant materials and access to Mr. Purkey, and

 in the midst of a global pandemic that creates new difficulties and dangers associated with in-

 person visits, further illustrates the necessity and appropriateness of habeas relief.




                                                   68
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 69 of 75 PageID #: 69




            V.      WESLEY PURKEY’S EXECUTION WOULD VIOLATE THE
                    CONSTITUTION BECAUSE HE CANNOT RATIONALLY
                    UNDERSTAND THE REASON FOR HIS EXECUTION


        The Eighth Amendment’s bar on cruel and unusual punishment prohibits the execution of

 persons who are incompetent to understand the basis for their executions. Ford v. Wainwright,

 supra, at 409-10 (the Eighth Amendment prohibits execution of person who lacks “capacity to

 come to grips with his own conscience or deity,” both to “protect the condemned from the fear

 and pain without comfort of understanding” and to “protect the dignity of society itself from the

 barbarity of exacting mindless vengeance”); see Panetti, 551 U.S. at 957 (“The Eighth

 Amendment prohibits a State from carrying out a sentence of death upon a prisoner who is

 insane”). The Eighth Amendment prohibition bars the execution of persons “suffering from

 dementia” who lack understanding of the basis for their execution. Madison, 139 S.C.t at 727.

 The Ford prohibition is echoed in the federal statutory commandment that “a sentence of death

 shall not be carried out upon a person who, as a result of mental disability, lacks the mental

 capacity to understand the death penalty and why it was imposed on that person.” 18 U.S.C. §

 3596(c).

        Critically, Mr. Purkey does not seek relief from his sentence; he simply seeks to have his

 sentence carried out in a manner consistent with the Eighth Amendment. Defendant’s plan to

 execute Mr. Purkey violates the Eighth Amendment because Mr. Purkey currently does not

 rationally understand the basis for his execution.

        The petitioners in Ford and Panetti are illustrative of the standard for incompetence to be

 executed. Like Mr. Purkey, Alvin Ford’s mental illness developed over time; he “began to

 manifest gradual changes in behavior. They began as an occasional peculiar idea or confused




                                                 69
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 70 of 75 PageID #: 70




 perception, but became more serious over time.” Ford v. Wainwright, supra at 402. They

 manifested into “obsessions[s],” and letters “reveal[ed] endless brooding” and paranoia. Id.

        Mr. Purkey’s mental condition, described by the lawyers and investigators with whom he

 has come into contact as well as by experts who have evaluated him over decades, reveals

 similar deterioration, paranoia, and delusion. See, e.g., Ex. B at 10 (“In addition to Mr. Purkey’s

 longstanding poisoning delusions, he has for many years adhered to a delusional belief system

 that the guards and prison are engaged in systemic retaliation against him for his legal work”);

 Ex. 13 at 561 (May 15, 1981, psychiatric evaluation reporting auditory hallucinations as Mr.

 Purkey held two conversations at the same time, “whisper[ing] in an entirely different

 conversation from what he [was] talking aloud.”); id. at 345 (May 1998 emergency room record

 noting Mr. Purkey was admitted because he “started to act paranoid,” stating that “they” were

 watching him at all times and sprayed him with “poisonous mist several times” while he was

 sleeping”); Ex. 5 at 40 (“Early in my involvement [as Wes’s mitigation specialist], Wes began

 exhibiting delusional thinking”); Ex. 7 at 74 (“Wes was constantly paranoid that various prison

 officials were trying to harm him in retaliation for his jailhouse lawyering,” and his “paranoia

 also increased over time.”).

        The Supreme Court granted certiorari in Panetti to clarify the Ford standard. Like Alvin

 Ford and Wesley Purkey, Scott Panetti was diagnosed with severe mental illness and verbalized

 elaborate paranoid and delusional beliefs far removed from reality. According to the expert in

 Panetti, “although petitioner claims to understand ‘that the state is saying that [it wishes] to

 execute him for [his] murders,’ he believes in earnest that the stated reason is a ‘sham’ and the

 State in truth wants to execute him ‘to stop him from preaching.’” Panetti, 551 U.S. at 955

 (citations omitted). The Fifth Circuit Court of Appeals found that Scott Panetti’s “awareness”



                                                  70
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 71 of 75 PageID #: 71




 that he was to be executed and that he had been convicted of murder was sufficient to support a

 finding that he was competent to be executed, even if his awareness fell short of a “rational

 understanding.” Id. at 956. The Supreme Court unequivocally rejected this position as an

 unreasonable interpretation and application of Ford:

         The Court of Appeals’ standard treats a prisoner’s delusional belief system as
         irrelevant if the prisoner knows that the State has identified his crimes as the
         reason for his execution. See 401 F. Supp. 2d, at 712 (indicating that under Circuit
         precedent “a petitioner’s delusional beliefs -- even those which may result in a
         fundamental failure to appreciate the connection between the petitioner’s crime
         and his execution -- do not bear on the question of whether the petitioner ‘knows
         the reason for his execution’ for the purposes of the Eighth Amendment”); see also
         id., at 711-712. Yet the Ford opinions nowhere indicate that delusions are
         irrelevant to “comprehension" or “awareness” if they so impair the prisoner’s
         concept of reality that he cannot reach a rational understanding of the reason for
         the execution. If anything, the Ford majority suggests the opposite.

 Id. at 960.

         Writing for the Court, Justice Kennedy emphasized that “[a] prisoner’s awareness of the

 State’s rationale for an execution is not the same as a rational understanding of it.” Id. at 959. A

 rational understanding that the sentence of death was imposed as punishment for the crime of

 murder is an essential element of the Ford standard. “Gross delusions stemming from a severe

 mental disorder may put an awareness of a link between a crime and its punishment in a context

 so far removed from reality that the punishment can serve no proper purpose.” Id. at 933.

         Just as in the cases of Alvin Ford and Scott Panetti, the Eighth Amendment bars Wesley

 Purkey’s execution because his “mental state is so distorted by a mental illness that his

 awareness of the crime and punishment has little or no relation to the understanding of those

 concepts shared by the community as a whole.” Id. at 959. In support of this contention, counsel

 have proffered the report of Dr. Bhushan Agarkhar, a neuropsychiatrist who has twice examined



                                                 71
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 72 of 75 PageID #: 72




 Mr. Purkey. See Ex. B. After his most recent examination of Mr. Purkey (in November 2019),

 Dr. Agarkhar concluded that “to a reasonable degree of medical certainty, at the time of the

 evaluation, Mr. Purkey lacked a rational understanding of the basis for his execution.” Id. at 12-

 13. As in Panetti, Mr. Purkey “can recite the fact that his execution is for the murder of Jennifer

 Long, [but] he lacks rational understanding of that fact.” Id. at 12. “This,” Dr. Agarkhar explains,

 “is an example of parroting, rather than having a rational understanding.” Id. Much like Scott

 Panetti, Mr. Purkey misunderstands the real reason for his execution, instead believing it is a

 “conspiracy of retaliation . . . for his legal work.” Id. This “fixed belief” is “part of his long-

 standing delusions” (id.), which have persisted over decades, and are evidenced by numerous

 prior evaluations and institutional records as well as contemporaneous observations and opinions

 rendered by experts and defense team members. See Exs. 5, 7, 9, 10, 11, 12.

         Carrying out Mr. Purkey’s execution while he is incompetent will violate the Eighth

 Amendment.

             VI.     DUE PROCESS ENTITLES WESLEY PURKEY TO A HEARING TO
                     DETERMINE HIS COMPETENCY

         It has long been held that “If there is one ‘fundamental requisite’ of due process, it is that

 an individual is entitled to an ‘opportunity to be heard.’” Grannis v. Ordean, 234 U.S. 385, 394

 (1914). In a Ford inquiry, due process requires that once a prisoner has made the “substantial

 showing of insanity” he is entitled to “the protection afforded by procedural due process,”

 including a hearing at which to present evidence on the ultimate issue of competency. See

 Panetti, 551 U.S. at 948-49 (“Although the condemned prisoner does not enjoy the same

 presumptions accorded a defendant who has yet to be convicted or sentenced, he has not lost the

 protection of the Constitution altogether; if the Constitution renders the fact or timing of his

 execution contingent upon the establishment of a further fact, then that fact must be determined


                                                    72
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 73 of 75 PageID #: 73




 with the high regard for truth that befits a decision affecting the life or death of a human being.”

 (Quoting Ford, 477 U.S. at 411-412)).

        Panetti explains that Justice Powell’s concurrence in Ford controls the minimum

 procedures for competency determinations. As Justice Kennedy set forth, the substance of these

 procedures emanates from Ford’s plurality opinion:

        Although the condemned prisoner does not enjoy the same presumptions accorded
        a defendant who has yet to be convicted or sentenced, he has not lost the
        protection of the Constitution altogether; if the Constitution renders the fact or
        timing of his execution contingent upon establishment of a further fact, then that
        fact must be determined with the high regard for truth that befits a decision
        affecting the life or death of a human being. Thus, the ascertainment of a
        prisoner's sanity as a predicate to lawful execution calls for no less stringent
        standards than those demanded in any other aspect of a capital proceeding.

 Panetti, 551 U.S. at 948-49 (quoting Ford, 477 U.S. at 411-12). A “fair hearing” is necessary

 under Panetti and Ford because there are facts that must be established at the time of, or shortly

 before, an execution date to determine if sanity is an issue. Panetti, 551 U.S. at 948-49 (quoting

 Ford, 477 U.S. at 426) (“fair hearing” necessary for fundamental fairness because “the fact or

 timing of [a prisoner’s] execution [is] contingent upon establishment of a further fact”). Panetti,

 551 U.S. at 948-49 (quoting Ford, 477 U.S. at 411-12). Of course, this fact—that the condemned

 is sane—is the predicate for the retributive justification of death as a punishment. Without this

 fact, the punishment becomes indefensible. Determination of “this further fact” at the time of

 execution demands standards befitting “any other aspect of a capital proceeding.” Id. This

 critical constitutional inquiry must be subject to the adversarial process and judicial scrutiny.

        Scott Panetti met the “threshold showing” when he filed a Renewed Motion To

 Determine Competency, supported by “a letter and a declaration from two individuals, a

 psychologist and a law professor, who had interviewed petitioner while on death row.” Panetti,

 551 U.S. at 938, 950. Here, Mr. Purkey has submitted hundreds of pages of evidentiary support


                                                  73
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 74 of 75 PageID #: 74




 demonstrating his current incompetence, as well as its historical underpinnings. In the present

 case, Mr. Purkey has made a “substantial threshold showing” and, accordingly, is entitled to

 “‘fair hearing’ in accord with fundamental fairness.” Panetti, 551 U.S. at 949 (quoting Ford, 477

 U.S. at 426).

            VII.    PRAYER FOR RELIF

        Wherefore, in order to prevent Defendants from violating Mr. Purkey’s rights under the

 under the Fifth and Eighth Amendments to the U.S. Constitution as alleged above, Mr. Purkey

 requests that the Court:

                 Issue a judgment declaring that Mr. Purkey is currently incompetent to be

 executed and that executing him in his present condition violates his rights as guaranteed by the

 Fifth and Eighth Amendments to the United States Constitution.

                 Conduct a full and fair evidentiary hearing to determine whether Mr. Purkey is

 currently competent to be executed under the Eighth Amendment to the United States

 Constitution.

                 Enter an injunction preventing his execution during any period of incompetency,

 and lasting until such time as his competency may be restored.

                 Grant further relief as the Court deems just and proper.




                                                  74
Case 2:20-cv-00365-JRS-DLP Document 1 Filed 07/16/20 Page 75 of 75 PageID #: 75




      DATED: July 16, 2020                 Respectfully Submitted,

                                           /s/Rebecca E. Woodman
                                           Rebecca E. Woodman (Court appointed)
                                           Attorney at Law, L.C.
                                           1263 W. 72nd Ter.
                                           Kansas City, Missouri 64114
                                           Telephone: (785) 979-3672
                                           Email: rewlaw@outlook.com

                                           /s/Michelle M. Law
                                           Michelle M. Law, MO Bar No. 45487
                                           (Court appointed) (pro hac vice)
                                           Assistant Federal Public Defender
                                           Western District of Missouri
                                           901 Saint Louis Street, Suite 801
                                           Springfield, Missouri 65806
                                           Telephone: (417) 873-9022
                                           Facsimile: (417) 873-9038
                                           Email: michelle_law@fd.org

                                           Charles F.B. McAleer, Jr. (DC Bar
                                           #388681) (pro hac vice motion to be filed)
                                           Miller & Chevalier Chartered
                                           900 16th Street NW
                                           Washington, D.C. 20006
                                           Telephone: (202) 626-5963
                                           Email: CMcAleer@milchev.com

                                           Brian Fleming (DC Bar #974889) (pro hac
                                           vice motion to be filed)
                                           Miller & Chevalier Chartered
                                           900 16th Street NW
                                           Washington, D.C. 20006
                                           Telephone: (202) 626-5871
                                           Email: bfleming@milchev.com



                                           Counsel for Petitioner




                                      75
